Case 8:19-mj-02673-CBD Document 1-1 FHed-O8fn4/ aGereb of 71
—~_ LOGGED RECEIVED

AUG 1 4 2019

AT GREENBELT
CLEAK, U.S. DISTRICT COURT
FAYLAND

IN THE UNITED STATES DI§7RICFEOGR
FOR THE DISTRICT OF MARYLAND

GDB/EBP: USAQ 2017R00685

 

UNITED STATES OF AMERICA *
*
v. * FILED UNDER SEAL
*
ANTHONY KENNETH DOTSON JR., = * CASE NO, _|Y- Av OI-CB
a/k/a “Streetz,” ¥
a/k/a “Ghost,” * CASENO. |9A-AGTIO-cBD
a/k/a “Rico,” ¥
MARVIN WINDELL GRAY, * CASENO, [%-AGTI-cOD
a/k/a “Marv,” *
: JAMES ANTHONY HARVEY JR.. *  CASENO,_ (%-AeTA-C BD
a/k/a “Fat Bread,” +
a/k/a “Patches,” * CASENO.__! A- A&T3-CRTD
MARCELLUS JEROME WOODLAND, *
a/k/a “Cellus,” *
TIARA MACKALL, *
a/k/a “Tee,” ¥
*
Defendants *

kee RK

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINTS AND ARREST WARRANTS
I, Mark D, Howard, a Task Force Officer with the Drug Enforcement Administration

(“DEA”), being duly sworn, depose and state that:

INTRODUCTION
1. Your affiant is a law enforcement officer of the United States within the meaning
of 18 U.S.C. § 2510(7).
2. Based on the facts alleged in this affidavit, there is probable cause to believe that,

on dates specified below, in the District of Maryland and elsewhere, the following individuals and
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 2 of 71

others have and are violating 21 U.S.C. § 846 (conspiracy to distribute controlled substances) and

21 U.S.C, § 841 (possession with intent to distribute and distribution of controlled substances):

a.

e.

3.

search ei

ANTHONY KENNETH DOTSON Jr., a/k/a “Streetz,” “Ghost,” and “Rico”
(“DOTSON”).

MARVIN WINDELL GRAY, a/k/a “Marv” (“GRAY”).

JAMES ANTHONY HARVEY Jr., a/k/a “Fat Bread” and “Patches”
(“HARVEY”).

MARCELLUS JEROME WOODLAND, a/k/a “Cellus” (“WOODLAND”).
TIARA MACKALL, a/k/a “Tee” (“MACKALL”).!
Your affiant is contemporaneously submitting applications for authorization to

ght Target Locations (identified in this affidavit as Target Location 1 through Target

Location 8).”

4,

AGENT TRAINING AND EXPERIENCE

I am a Task Force Officer, deputized with the DEA and a Detective with the St.

Mary’s County Sheriff's Office (“SMCSO”).’ I am presently assigned to the DEA Task Force

Group, Southern Maryland Drug Initiative, and have been working with the DEA for a period of

sixteen years. Prior to being assigned to the DEA Task Force, I was a detective assigned as a

 

' This affidavit is intended to show only that there is sufficient probable cause for the requested

watrants

and does not set forth all of your affiant’s knowledge about this investigation.

* For clarity, the target defendants are capitalized and bold (e.g., ANTHONY DOTSON), and
target locations and intercepted phones are lower case and bold (e.g., Target Location 1 and
Target Telephone 1),

3 Unless

otherwise stated, all counties refer to counties in Maryland.

2
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 3 of 71

narcotic investigator with the SMCSO for three years, and worked for the SMCSO for over twenty
years.

oy | have been a Maryland Police Training Commission Certified Police Officer since
1986. As anarcotics investigator, I have initiated and participated in numerous drug investigations.
I have received training from the Prince George’s County Police (*“PGPD”) Academy in basic
criminal investigation and in narcotics investigation, and have completed the DEA’s two-week
Basic Drug Investigator’s School, Task Force Officer’s School and Advanced Narcotics
Investigators School. I also completed the Telecommunications Interceptions School conducted
by the National Intelligence Academy, Managing Confidential Informants School conducted by
the Criminal Justice Management Group, the Street Crimes and Surveillance School conducted by
John Reid and Associates, and the Narcotics/Terrorism Class conducted by the Northeast Counter
Drug Training Center. 1 have previously been involved in five Title II] wiretap investigations
where I was the affiant on the Title III Affidavits and also have been involved in numerous Title
III wiretap investigations in the District of Maryland, Southern Division, in both a surveillance
and phone call monitoring capacity. I have completed the Title III and state wiretap training
conducted by the Washington/Baltimore High Intensity Drug Trafficking Area training cadre.

6. I have been the lead investigator in a number of Organized Crime Drug
Enforcement Task Force (“OCDETF”) investigations concerning drug trafficking organizations
and violent street gangs involved in the distribution of various controlled substances, including
heroin, fentanyl, cocaine hydrochloride and cocaine base or “crack” cocaine, phencyclidine
(“PCP”), MDMA (“ecstasy”), marijuana and weapons to include handguns and rifles. As a result,

[ have voluminous experience in debriefing criminal defendants, witnesses, and other persons with
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 4 of 71

direct experience in the methods used to distribute controlled substances.

fs I have actively taken part in the purchase of various controlled substances and
weapons, either by using confidential sources, undercover agents, or acting in an undercover
capacity. Additionally, when acting in an undercover capacity, I have purchased cocaine, cocaine
base (“crack”), marijuana, LSD, assault rifles and handguns. I have participated in hundreds of
hours of surveillance of drug and weapon traffickers and observed countless “hand to hand” drug
transactions as well as weapons purchases. Through these investigations, I have direct knowledge
of the concealment methods utilized by drug and weapons traffickers, to include the use of “stash”
houses and locations utilized by drug traffickers to conceal their contraband.

8, As both an affiant and participant in prior Title III investigations, I have become
familiar with the use of cell phones by narcotics traffickers to communicate, the patterns of activity
of narcotics traffickers, the types and amounts of profits typically made by narcotics traffickers,
and the methods, language, and terms used to disguise the source and nature of the profits obtained
from narcotics trafficking,

9. In addition, from my training and experience, | have learned that it is common for
narcotics traffickers; (1) to “front” (or provide on consignment) controlled substances to their
customers, (2) to conceal contraband, proceeds of narcotics sales, and records of narcotics
transactions in secure locations within their residences, vehicles and/or their businesses for ready
access, (3) to conceal proceeds from law enforcement authorities and rival narcotics traffickers,
(4) to routinely use digital display cell phones and text messaging to facilitate their drug
distribution operations, and (5) to use firearms to protect their drugs, protect their drug proceeds,

intimidate witnesses and rival drug dealers, and maintain their positions as drug dealers.
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 5 of 71

10. I have also learned that narcotics-trafficking is an ongoing process, requiring the
development, use, and protection of a communication network to facilitate daily narcotics
distribution, and as such, narcotics traffickers commonly use coded language when speaking with
other narcotics traffickers, use multiple cell phones, and frequently change their cell phone
numbers in order to thwart detection by law enforcement agents who may be intercepting or
attempting to intercept their communications. As a result of my training, experience and
knowledge, I have been recognized as an expert in drug trafficking and the use of “coded” language
utilized by drug traffickers in the United States District Court, District of Maryland.

PROBABLE CAUSE

11. Beginning around February 2017, the DEA, PGPD, and the Charles County
Sheriff's Office (““CCSO”) began an investigation into the heroin and fentany] trafficking activities
of DOTSON, who was operating primarily in Prince George’s County and Charles County. During
the investigation, your affiant learned that DOTSON maintains a supervisory role in a drug
trafficking organization that utilizes multiple cell phones (or “burner phones”) to conduct its drug
trafficking activities. Additionally, your affiant learned that DOTSON employs runners who sell
fentanyl and heroin on DOTSON’s behalf.

12. Confidential Source | (“CS1”) informed law enforcement that DOTSON normally
provided CS1 with a phone number to contact DOTSON so that CS1 could purchase heroin, and
that DOTSON at times sent runners to sell heroin on DOTSON’s behalf.‘ CS1 subsequently

identified GRAY and HARVEY as members of the DOTSON drug trafficking organization. CS1

 

* Confidential sources and other civilian witnesses are referred to using male pronouns, regardless
of gender.
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 6 of 71

thereafter conducted controlled purchases of fentanyl and heroin from DOTSON and other
members of the drug trafficking organization.°

13. Confidential Source 2 (“CS2”) provided information concerning DOTSON’s drug
trafficking activities and said that he had been purchasing five-gram quantities of heroin from
DOTSON since approximately November 2018, CS2 identified several of DOTSON’s
coconspirators, said that DOTSON wanted CS2 to increase the quantity of heroin CS2 was
purchasing from DOTSON, and that CS2 observed DOTSON with a quantity of heroin that was
“broken down” into one-gram, five-gram, and 10-gram quantities for sale. Law enforcement
utilized CS2 to conduct controlled purchases of fentanyl and heroin from DOTSON (as more fully
described below).

14. Asaresult of the investigation, the Honorable United States District Judge Paul W.
Grimm signed an order authorizing the interception of wire and electronic communications
occurring over DOTSON’s cell phones—Target Telephone 1 and Target Telephone 2. The
interceptions verified that DOTSON, GRAY, HARVEY, WOODLAND, MACKALL, and
others are engaged in a large fentanyl and heroin trafficking organization in the Southern Maryland
region. Moreover, interceptions revealed that DOTSON is utilizing multiple sources of supply for

fentanyl, heroin, and cocaine.

 

° All of the controlled purchases described in this affidavit were conducted under the direction of
law enforcement. In every instance, law enforcement searched the confidential sources for
contraband prior to and immediately after the transactions. Law enforcement also provided the
confidential sources with official authorized funds to conduct the transactions, and kept the
confidential sources under constant surveillance during the transactions. Moreover, the
confidential sources were equipped with devices to record the transactions. After the controlled
purchases, officers debriefed the confidential sources.

6
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 7 of 71

Target Location I

15. Your affiant and other officers learned through extensive surveillance that Target
Location 1 is DOTSON’s primary residence, and that DOTSON lives at this location with his
paramour, Individual 1. Your affiant has observed DOTSON, Individual |, and a small male child
at Target Location 1 on numerous occasions. Further, on April 8, 2019, DOTSON provided
Target Location 1 as his address of record to CCSO officers who were investigating a domestic
disturbance in Waldorf, Maryland.

16. On January 23, 2019 at approximately 7:15 a.m., your affiant and other officers
established surveillance at Target Location 1. At approximately 8:30 a.m., DOTSON and a small
child exited the residence and got into a silver Nissan sedan with Maryland tag 2DH7722 (“the
Nissan”’) that was parked in the driveway of Target Location 1.

17. At approximately 9:00 a.m., CCSO detectives met with CS1 for the purpose of
conducting a controlled purchase of heroin from DOTSON. CS1 stated that DOTSON provided
him with the cell phone number 202-270-7045 as DOTSON’s contact number. CS1 placed a
consensually recorded call to 202-270-7045 and spoke to DOTSON. During the call, CS1
requested a $100 quantity of heroin. DOTSON instructed CS1 to go to the Bank of America
parking lot located on Crain Highway, Waldorf, Maryland to conduct the transaction. CS1 then
met DOTSON in the Bank of America parking lot and exchanged $100 for a quantity of heroin.
DOTSON was operating the Nissan and was the sole occupant of the vehicle.

18. Immediately after the transaction, CS1 provided the suspected heroin he obtained
from DOTSON to a CCSO detective, The suspected heroin was subjected to a Tru-Nare Thermo

Scientific Analyzer field test. The results of the field test were positive for the presence of heroin,
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 8 of 71

19. Lawenforcement reviewed the video footage that was recovered from the recording
device affixed to CS1 during the transaction, which depicted DOTSON during the controlled
purchase. Further, your affiant learned through MVA and subpoenaed records from Enterprise
Leasing that Individual | rented the vehicle DOTSON was operating during the transaction, and
that Individual | provided Target Location 1 as her address to Enterprise Leasing.

20. On April 9, 2019 at approximately 8:00 a.m., your affiant and other officers
established surveillance at Target Location 1. At approximately 8:34 a.m., officers observed
DOTSON and a small child exit Target Location 1, Both DOTSON and the small child entered
a white 2014 Chevrolet Silverado with Washington, DC tag FN6004 (‘the Silverado”). DOTSON
then traveled to the intersection of Sweetgum Way and Clinton Way, where your affiant observed
the smal] child get out of the Silverado and board a Prince George’s County school bus,

21. Officer’s maintained surveillance of DOTSON, and at approximately 9:33 a.m.,
DOTSON arrived at Target Location 2—Everyday Automotive—which is DOTSON’s business
location. DOTSON used a key to enter the front door of Target Location 2.

22. At approximately 9:35 a.m., CCSO detectives met with CS2, who sent a text
message to DOTSON at cellular number 240-270-4092 requesting a $400 quantity of heroin.
DOTSON responded by instructing CS2 to meet DOTSON at the Giant store located on Crain
Highway, Waldorf, Maryland. At approximately 9:44 a.m., DOTSON departed from Target
Location 2 in the Silverado, Officers maintained surveillance of DOTSON as he travelled to the
parking lot of the Giant store.

23. Atapproximately 9:54 a.m., DOTSON met with CS2 in the parking lot of the Giant

store. CS2 entered the passenger side of the Silverado. DOTSON and CS2 had a conversation,
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 9 of 71

and DOTSON exchanged a quantity of heroin for $400 that CS2 provided to DOTSON, CS2 then
exited the Silverado, and DOTSON left the area. Immediately after the controlled buy, CS2 met
with and provided CCSO detectives with the suspected heroin CS2 purchased from DOTSON,
The suspected heroin was submitted to the DEA Mid-Atlantic Laboratory for analysis. The results
of the analysis revealed that the substance was approximately 4.8 grams of fentanyl.

24, On May 9, 2019 at approximately 8:00 a.m., your affiant and other officers
established surveillance at DOTSON’s residence (Target Location 1). At approximately 10:43
a.m., GRAY arrived at Target Location 1 operating a brown Chevrolet Tahoe with Virginia tag
UXU7683 (‘the Tahoe”). GRAY exited the Tahoe and went inside Target Location 1. At
approximately 11:00 a.m., both GRAY and DOTSON exited Target Location 1, and at
approximately 11:06 a.m. departed Target Location 1 with DOTSON operating the Tahoe and
GRAY in the front passenger seat. Your affiant and other officers maintained surveillance of
DOTSON and GRAY as the two subsequently traveled into Charles County.

25. That day (May 9, 2019), CCSO detectives met with CS2, and at approximately
10:27 a.m., CS2 placed a consensually recorded call to DOTSON at 301-609-1755. During the
call, DOTSON asked “What you getting?” CS2 replied “the six.” DOTSON and CS2 then agreed
to meet at the food court of the St. Charles Towne Center located in Waldorf, Maryland to conduct

a drug transaction. Your affiant believes that when DOTSON asked “What you getting,”

SA
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 10 of 71

DOTSON was asking CS2 for the quantity of heroin CS2 wanted.* When CS2 replied “the six,”
CS2 was requesting a $600 quantity of heroin from DOTSON.

26. At approximately 12:18 p.m., your affiant and other officers observed DOTSON
and GRAY arrive in the St. Charles Towne Center parking lot. DOTSON was operating the Tahoe
and GRAY was in the passenger seat. DOTSON pulled up to the food court area of the shopping
center, and CS2 entered the rear passenger seat of the Tahoe. At law enforcement’s direction, CS2
then used $600 to purchase a quantity of heroin from DOTSON, After the transaction, CS2 met
with CCSO detectives and your affiant, and provided the heroin he purchased from DOTSON,
CS2 was debriefed, and identified DOTSON as the driver and GRAY as the passenger of the
vehicle. The suspected heroin was submitted to the DEA Mid-Atlantic Laboratory for analysis.
The analysis revealed that the heroin was 4.82 grams of heroin and fentanyl.

27. On June 13, 2019 at approximately 11:15 am., Target Telephone 1 received an
incoming call (Call 950) from 443-254-0881, a phone utilized by UM0881.’ The following is a
draft transcript of the call between DOTSON and UM0881.°

DOTSON: _ I’m good right now, I got 14 of this raw shit left. I’ve been trying to get in

touch with my man for the last three days. I ain’t going to lie to you brother,
his shit best. But of course, I got to go back to the next best thing, I know

which is you. I, this nigga just came in and it was just like a, a blessing. I
ain’t gonna lie, this shit is raw, untouched. But again, I mean the best next

 

* The facts, conclusions, and beliefs I express in this affidavit are based on my training, experience,
knowledge of the investigation, and reasonable inferences I’ve drawn from my training,
experience, and knowledge of the investigation.

” Unidentified males and females are described as “UM” or “UF” followed by the last four digits
of the caller’s phone number.

* All transcripts in this affidavit are in draft form and are subject to revision.

10
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 11 of 71

thing I know that can...

UM0881: Alright, just let me know, in case you dry, in case you dry, hit me.

DOTSON: Alright, as soon as that shit gone, | got you.

UMO0881: Alright, bet.

28. Your affiant believes that when DOTSON said “I got 14 of this raw shit left,”
DOTSON was using coded language to describe having 14 grams of fentanyl left in his current
supply, Further, when DOTSON said “I ain’t going to lie to you brother, his shit best. But of
course, I got to go back to the next best thing, I know which is you,” DOTSON was telling
UM0881 that DOTSON’s primary source of supply had a good product, but that DOTSON could
not get in touch with the source (“been trying to get in touch with my man for the last three days’’)
and that UM0881 was DOTSON’s secondary source of supply (“next best thing”). Your affiant
further believes—based on UM0881’s reply (“Alright, just let me know, in case you dry, in case
you dry, hit me”)—that UM0881 was prepared to resupply DOTSON,

29. On June 16, 2019, beginning at approximately 3:03 p.m., Target Telephone 1

exchanged the following text messages with UM0881:

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction’ | Text Message

3:03 p.m. 2700 Outgoing | Come to me tomorrow am ok need fetty bruh
3:03 p.m. | 2701 Outgoing | I’m have 1100 for half

3:04 p.m. | 2702 Incoming | Ok

9:10 p.m. | 2828 Outgoing | Early bruh like 8

9:10 p.m. | 2829 Outgoing | Same spot

 

 

* Throughout this affidavit, the direction of the communication relates to the target phone, For
example, in this table, Target Telephone 1 received the text messages marked as “incoming” and
sent the text messages marked as “outgoing.”

ll

 

K
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 12 of 71

30.  Youraffiant believes that when DOTSON texted UM0881 “Come to me tomorrow
am ok need fetty bruh... I’m have 1100 for half,” DOTSON was requesting a half ounce of
fentanyl (“fetty”) from UM0881, Your affiant knows the current price range for a one-gram
quantity of fentanyl in the Washington, DC-Maryland area is approximately $75 to $120.
Additionally, your affiant believes—based on the text “Same spot” (Call 2829)—that DOTSON
and UM0881 have previously met at this predetermined location,

31.  OnJune 17, 2019 at approximately 8:41 a.m., Target Telephone | placed a call to
443-254-0881. During the conversation, UM0881 said “I’m ready to shoot out there now, in like
twenty minutes,” DOTSON said “Alright, bet.” UM0881 said “Iverson Mall?” DOTSON said
“Yeah.” Based on this call, officers set up surveillance at Target Location 1 in anticipation of the
pending meeting between UM0881 and DOTSON.

32. At approximately 10:10 a.m., officers observed DOTSON exit Target Location 1
and enter the Silverado, Officers maintained surveillance of DOTSON as he traveled to Iverson
Mall, located on Branch Avenue, Hillcrest Heights, Maryland. Officers then observed DOTSON
pull into the Bojangles restaurant located in the Iverson Mall parking lot in Temple Hills,
Maryland.

33. At approximately 11:07 a.m., Target Telephone 1 placed an outgoing call (Call
3105) to 443-254-0881. During the conversation, DOTSON said “What you driving?” UM0881
replied “I’m in a blue Malibu right behind this gold Lexus.” DOTSON then said “I see you now.”

34. At approximately 11:09 a.m., officers observed a black male exit the driver’s door
of a blue Chevrolet Malibu 4-door sedan with Maryland tag 6DT3866 (“the Malibu”). The black

male entered the passenger side of DOTSON’s Silverado. Less than one minute later, the black

12
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 13 of 71

male exited the passenger side of DOTSON’s Silverado and got back into the driver’s seat of the
Malibu. Both DOTSON and the black male then departed the parking lot in their respective
vehicles.

35. Your affiant believes that DOTSON and UMO0881 met for the purpose of
conducting a drug transaction. Your affiant knows that the actions of the black male and DOTSON
(one drug dealer entering the vehicle of another drug dealer for a short period of time in a neutral
location) are consistent with the completion of a drug transaction,

36. OnJune 18,2019 at approximately 4:02 p.m., Target Telephone 1 sent an outgoing
text message (Call 4029) to UM0881 that read “Same thing bruh am.” At approximately 5:00 p.m.,
Target Telephone 1 placed an outgoing call (Call 4069) to 443-254-0881. During the call,
DOTSON said “Yeah, you in town, or you out your way?” UMO0881 said “I’m out my way right
now.” DOTSON said “You coming this way?” UM0881 said “Yeah, probably later.” DOTSON
said “What time?” UM0881 said “Probably like eight.” DOTSON said “Alright, bring that with
you, bring that, I’m ready.” UMO881 said “Alright, bet, alright.”

37. Your affiant believes that when DOTSON texted UM0881 “Same thing bruh am,”
DOTSON was using coded language to tell UM0881 that DOTSON needed another 14-gram
quantity of fentanyl. Further, when DOTSON told UM0881 “bring that with you, bring that, I’m
ready,” DOTSON was telling UM0881 that DOTSON was ready to purchase narcotics.

38. On June 18, 2019 at approximately 7:36 p.m., Target Telephone 1 received an
incoming call (Call 4205) from 443-254-0881. DOTSON answered the call and said “Talk to me
money.” UM0881 said “I’m getting ready to shoot out there right now.”” DOTSON said “Alright,

bet, that’s what I like to hear, say no more.” Based on this call, surveillance officers responded to

13
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 14 of 71

the parking lot of the Bojangles restaurant located in the Iverson Mall parking lot in Temple Hills,
Maryland. At approximately 8:35 p.m., an officer observed DOTSON arrive in the parking lot
operating the Silverado.

39, Atapproximately 8:38 p.m., a dark colored Hyundai 4-door sedan (“the Hyundai”)
with Maryland tag 9CZ1543 pulled into a parking space next to DOTSON’s Silverado. A black
male exited the driver’s seat of the Hyundai and got into the passenger side door of DOTSON’s
Silverado. At approximately 8:40 p.m., the black male exited DOTSON’s Silverado and opened
the driver’s door of the Hyundai, Your affiant believes that DOTSON and UMO0881 (or a
coconspirator working with UM0881) met for the purpose of conducting a drug transaction. For
the reasons described above, this meeting exhibited the characteristics of a parking lot drug
transaction in DOTSON’s Silverado. After the transaction, officers maintained surveillance of
DOTSON as he travelled back to Target Location 1.

40. On July 30, 2019 at approximately 11:24 a.m., Target Telephone 1 received an
incoming call (Call 9955) from 301-260-5589, a phone utilized by MACKALL (one of
DOTSON’s drug runners). The following is a draft excerpt from the call where DOTSON explains
his drug business to MACKALL,

DOTSON: _ That’s what I’m saying when you there, look, that’s how you got to work it,
how I work this shit, 1 be in storage one week, alright, or at least for real,
storage my main like, start stashing my money, little bullshit there for real,
over there | mean, however you look at it with the mixer, blender, you can
have that literally right there in plain view, with nobody touching it because
you only what it is, you feel me? You get what I’m saying?

MACKALL: Yeah,

DOTSON: — I mean! do it right now at my shop, I’m being real, right now at my house,

I have one there, I have one at my spot, and I have one in storage, when I,

14
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 15 of 71

when niggas here and I know I can’t do what I want to do cause so many
people around I go hit my storage joint, if I’m up at the spot and I'll be like
alright fuck it, | know I got to grab bags real fast so I’ll only grab one pack
and one pack, you feel what I’m saying? That way I know at the end of the
day I can put some quick shit together real fast and keep the flow going. I
got a good thing going right now, I ain’t gonna lie, You heard me?

41, Your affiant believes DOTSON is telling MACKALL where he keeps his drug
paraphernalia that he uses to prepare fentanyl and heroin. Specifically, when DOTSON said “the
mixer, blender, you can have that right there in plain view, with nobody touching it because you
only what it is,” DOTSON referred to using a mixer and blender to mix fentanyl and heroin with
cutting agents. When DOTSON said “right now at my house, I have one there, I have one at my
spot, and I have one in storage, when I, when niggas here and I know J can’t do what I want to
do,” DOTSON referred to keeping his drugs and drug preparation paraphernalia at different
locations, specifically at his house (Target Location 1) and alternative locations DOTSON uses
to prepare his drug mixture, including the “shop” (Target Location 2) and “storage” (Target
Location 3),

Target Location 2

42, _DOTSON maintains a business identified as Everyday Automotive located at
Target Location 2—an end unit in a row of businesses that is situated in an industrial park. Target
Location 2 has a garage bay and a front door leading to a small office space. Your affiant and
other officers have conducted extensive surveillance at this location and have a covert camera
installed in an adjacent parking lot to assist in covertly viewing Target Location 2. Your affiant

and other officers have observed DOTSON, GRAY, and HARVEY, as well as vehicles those

subjects operate, on almost a daily basis coming and going from Target Location 2. Your affiant

15

 
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 16 of 71

has also observed DOTSON on numerous occasions unlock the front door to Target Location 2
using a key. Further, on April 12, 2019, an individual called the CCSO and complained that the
employees of Everyday Automotive are selling drugs.

43. Your affiant knows from Maryland State Department of Assessments and Taxation
records (“SDAT”) that Everyday Automotive is registered to one of DOTSON’s family members.
As of December 21, 2017, the business registration reflects the address for a church in Clinton,
Maryland.

44. On May 21, 2019, your affiant established surveillance at Target Location 1. At
approximately 9:05 a.m., your affiant observed DOTSON exit Target Location 1 with a small
child and get into a gray Ford F-150 with Maryland tag 7DT4286 (“the Ford truck’’). Your affiant
observed DOTSON drive to an elementary school and drop off the small child. Your affiant
subsequently observed DOTSON arrive at and enter Target Location 2.

45, Your affiant and CCSO detectives then met with CS2. CS2 stated that on May 16,
2019, he received a text message from Target Telephone 1 that stated in all capital letters, “GOOD
MORNING.” C82 told your affiant that this is DOTSON’s code to mean that DOTSON is ready
to conduct drug trafficking activities. CS2 further stated that due to the fact the text was in all
capital letters, CS2 believed this to be DOTSON’s new cell phone number.!”

46. OnMay 21,2019 at approximately 9:24 a.m., CS2 received two text messages from

Target Telephone 1 that read “GM” and “Flameback.” CS2 told your affiant that “GM” meant

 

'° Your affiant has since corroborated CS2’s information through interceptions occurring over
Target Telephone 1. On almost a daily basis, DOTSON sends out a text message reading “GM”
or “Good Morning” to his drug customers, which is coded language to inform the customers that
DOTSON is ready to distribute fentanyl and heroin.

16
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 17 of 71

“Good Morning” and “Flameback” was coded language DOTSON utilized to convey that
DOTSON had a potent quantity of heroin. Your affiant viewed the text messages on CS2’s cell
phone, and your affiant confirmed that the text messages were sent from Target Telephone 1. At
approximately 10:14 a.m., law enforcement instructed CS2 to send a text message to Target
Telephone 1 requesting a $200 quantity of heroin from DOTSON. The text message read “Hey
bruh I got two bills.”

47. At approximately 10:24 a.m., law enforcement instructed CS2 to place a
consensually monitored and recorded call to Target Telephone 1. CS2 placed the call to Target
Telephone 1. During the conversation, CS2 told DOTSON “I got two bills.” DOTSON instructed
CS2 to “meet at the mall.” When CS2 told DOTSON “1 got two bills,” CS2 was requesting a $200
quantity of heroin from DOTSON.

48. Atapproximately 10:18 a.m., officers observed DOTSON and GRAY depart from
Target Location 2. DOTSON was operating the Ford truck with GRAY in the front passenger
seat. At 10:40 a.m., Target Telephone 1 sent a text message to CS2. The text message read “Food
court.” At approximately 10:43 a.m., CS2 sent a text message to Target Telephone 1 stating “Ok
I'm out front of food court.”

49. At approximately 10:47 a.m., your affiant and other officers observed DOTSON

and GRAY arrive in the St. Charles Towne Center parking lot operating the Ford truck. DOTSON

drove to the front of the food court and CS2 entered the rear passenger door of DOTSON’s truck.
DOTSON then drove to the front of the Kohl’s Department Store and parked briefly in a
handicapped parking space. In the truck, CS2 provided $200 to DOTSON in exchange for a

quantity of heroin. DOTSON then dropped CS2 off in front of the food court.

17

 
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 18 of 71

50. Your affiant and CCSO detectives met with CS2, who provided law enforcement
with two small clear plastic zip-lock bags containing suspected heroin that he purchased from
DOTSON. Your affiant and CCSO detectives debriefed CS2, who stated that DOTSON handed
him the suspected heroin and that GRAY received the $200 from CS2. The suspected heroin was
submitted to the DEA Mid-Atlantic Laboratory for analysis. The analysis revealed that the
substance was 1.09 grams of fentanyl and heroin,

Target Location 3

51. Economy Storage of Waldorf owns and operates Target Location 3. Your affiant
knows—based on business records obtained from Economy Storage, intercepted calls, and
surveillance—that DOTSON had HARVEY (one of DOTSON’s runners) rent storage Unit 683
(Target Location 3) in HARVEY’s name. Based on surveillance, your affiant knows that
DOTSON previously had a storage unit at a facility located on Industrial Park Drive, Waldorf,
Maryland. Based on intercepted calls and surveillance, your affiant believes that DOTSON utilizes
Target Location 3 as a stash and drug preparation location.

52. On July 24, 2019 at approximately 11:50 a.m., Target Telephone 2 (one of
DOTSON’s cell phones) placed an outgoing call (Call 1607) to 240-377-6157, a phone utilized
by HARVEY. The following is a partial draft transcript of the conversation between DOTSON
and HARVEY.

HARVEY: — Hello?

DOTSON: _ So this is what we gonna do I need you here tomorrow, I ain’t really need

you too much today for real, but tomorrow I definitely need you, nine
o'clock, I mean I can use you today, but it’s little tedious shit for real, I

would like to change the storage and shit like that, you know what I’m
saying? Where I got the boys in. We got haircuts tomorrow at three o’clock,

18

BAK
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 19 of 71

HARVEY:

DOTSON:

HARVEY:

DOTSON:

HARVEY:

um, but I got Copperhead gonna come, so we can do the car and start
fucking with the car.

When tomorrow?

Yeah.

Alright.

Alright? And you come over here today, I got uh, knock this storage out,
cause, got another little storage I can get, you know what I’m saying? But I
ain’t paying this once, I ain’t paying this motherfucker two-eighty, when

I’m only paying one-seventy, one, one-sixty or some shit. You heard me?

Yeah.

53. Your affiant believes that when DOTSON said “I would like to change the storage

and shit like that, you know what I’m saying? Where I got the boys in,’ DOTSON was using

coded language to tell HARVEY that he intended to change his storage or stash location (“where

I got the boys in”). Your affiant knows that “boy” is a common street term used to describe heroin.

54. On July 29, 2019 at approximately 12:24 p.m., Target Telephone 2 placed an

outgoing call (Call 2468) to 240-377-6157, a phone utilized by HARVEY. The following is a draft

transcript of the call between DOTSON and HARVEY.

HARVEY:

DOTSON:

HARVEY:

DOTSON:

HARVEY:

DOTSON:

Hello?

You went to the right one?
Yeah.

Oh, what they doing?
Filling out the paperwork.

Oh, alright.

19
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 20 of 71

55. Your affiant believes that when DOTSON asked HARVEY “You went to the right
one?” DOTSON was asking HARVEY if he was at Target Location 3. When HARVEY said
“filling out the paperwork,” HARVEY was referring to securing Target Location 3 at Economy
Storage of Waldorf.

56, From officers who were conducting surveillance at Target Location 3, your affiant
knows that at approximately 12:18 a.m., HARVEY arrived at Target Location 3 operating
DOTSON’s Ford truck and entered the Economy Storage office. At approximately 12:28 p.m.,
after the foregoing call ended, the officers observed DOTSON exit the Ford truck.

57. _ As discussed previously, during Call 9955 between DOTSON and MACKALL,
when DOTSON told MACKALL, “look, that’s how you got to work it, how I work this shit, I be
in storage one week, alright, or at least for real, storage my main like, start stashing my money,
little bullshit there for real, over there I mean, however you look at it with the mixer, blender, you
can have that literally right there in plain view, with nobody touching it because you only what it
is, you feel me,” your affiant believes that DOTSON was using coded language to describe to
MACKALL that DOTSON conceals drug profits (“‘stashing my money”) as well as drugs and
drug paraphernalia (“little bullshit” and “mixer, blender”) at the storage unit.

Target Location 4

58. Target Location 4 is GRAY’s primary residence. GRAY is a lieutenant in the

DOTSON organization. Based on records from the Maryland Motor Vehicle Administration

(“MVA”), GRAY lists his address of record as an address on Imperial Court, Waldorf, Maryland,

20
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 21 of 71

Your affiant believes—based on intercepted calls, surveillance, and a Court-authorized GPS

tracker affixed to GRAY’s white Ford—that GRAY resides at Target Location 4.'!

59,

On July 3, 2019 beginning at approximately 12:15 p.m., Target Telephone 1

exchanged the following text messages with 240-682-0322, a phone utilized by Individual 2:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message

12:15 p.m. | 11501 Incoming | You told me the other day you'll give me 5g for 400,
right?

12:24 p.m. | 11507 Outgoing | Yes

12:49 p.m, | 11534 Incoming | Come over to deluxe inn, room 105, It’s just me and
my wife in my room.

12:58 p.m. | 11536 Outgoing | Ok

1:09 p.m. 11546 Incoming | Okay, let me know you pulling up. Can you come in
my room so we can talk and see what we can work
with. I got cash, bro.

1:18 p.m, 11548 Outgoing | On way

1:22 p.m, 11552 Incoming | Okay. I’m trying to talk to you about business. You
want us to talk in your car or you want to come
inside my room and talk?

1:28 p.m. 11554 Outgoing | Naw come to me pulling up 2min

60. Your affiant believes that when Individual 2 texted “You told me the other day

you'll give me 5g for 400, right,” Individual 2 was using coded language to ask DOTSON for a

five-gram quantity of fentanyl for $400. DOTSON’s response “Yes” confirmed that DOTSON

would provide the quantity for $400. When Individual 2 texted DOTSON “I’m trying to talk to

you about business,” your affiant believes—based on the quantity that Individual 2 requested—

that Individual 2 was trying to establish himself as a drug distributor and was seeking to obtain

more product from DOTSON. Based on those text messages, surveillance officers responded to

the Deluxe Inn located in La Plata Maryland.

 

'! GRAY’s vehicle is a white Ford truck with dark tinted windows bearing Maryland tag number
8D T9064. MVA records show that the truck is registered to GRAY (“GRAY’s truck”).

21
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 22 of 71

61. At approximately 1:35 p.m., surveillance officers observed DOTSON operating
the Ford truck arrive in the parking lot of the Deluxe Inn. Officers observed Individual 2 exit Room
105 and enter into the front passenger seat of the Ford truck and meet with DOTSON. At
approximately 1:38 p.m., Individual 2 exited the Ford truck and returned to Room 105, and
DOTSON left the area.

62. At 1:50 p.m., DOTSON used Target Telephone 1 to send a text message to
Individual 2 (Call 11563) that read “Here white truck.” At 1:53 p.m., surveillance officers observed
GRAY ’s truck (which is white) arrive in the parking lot of the Deluxe Inn, Individual 2 then exited
Room 105 and entered the passenger seat of GRAY’s truck, and after approximately one minute,
exited GRAY’s truck and returned to Room 105,

63. Your affiant believes that at approximately 1:35 p.m., DOTSON met with
Individual 2 and provided Individual 2 with a five-gram quantity of fentanyl for $400. However,
based on Individual 2’s subsequent text message “I’m trying to talk to you about business,” your
affiant believes that Individual 2 wanted to purchase more than five grams of fentanyl/heroin, but
that DOTSON did not have enough product at the time to supply Individual 2, Approximately 15
minutes later, DOTSON sent GRAY to the Deluxe Inn to supply Individual 2 with a larger
quantity of fentany!/heroin.

64. At 2:16 p.m., Individual 2 texted DOTSON “Man, I appreciate the business!!!
We're gonna do good. Keep eyes out. I’ma go get them papers then III hit you up” (Call 11576).
Your affiant believes that Individual 2 was using vague language to express gratitude to DOTSON
for sending GRAY to the Deluxe Inn to supply Individual 2 with an additional quantity of

fentanyl/heroin, Your affiant further believes that DOTSON provided this quantity on

22
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 23 of 71

consignment to Individual 2 based on the phrase “I’ma go get them papers then [ll hit you up.”

Your affiant believes that Individual 2 was using coded language to tell DOTSON that he would

sell the product and subsequently pay DOTSON for the supply.

65. On July 9, 2018 at approximately 12:38 p.m., Target Telephone 1 placed an

outgoing call (Call 15029) to 240-860-3330, a phone utilized by GRAY. The following is a partial

draft transcript of the conversation between DOTSON and GRAY.

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

Yeah, I ain’t trying to beat the block up, like if I go down the road, hit like
two, three hundred.

But the thing is, you don’t want any trash either, where the block ain’t trying
to beat you up. I know what you mean.

Exactly, exactly.

When the last one in the phone and they like, uh, man, don’t want to fuck
with him but...

Yeah, right, he got trash too, yep. I’m a, I’m a bag up most of them all in
balls. I got like, I got like seventy grams of good. I’m a put it... put lot of
it in balls cause I know he come every two, three days and .. . little bit for
the people around, around the road.

That’s how .. . that’s how I just did it, I took twenty, I set the twenty, I
meant, I put twenty-five, put twenty on it... Well, it was really twenty, and
I put the rest of the shit on it which was like, sixteen.

Oh!

That shit was already cut up.

Yeah,

66. Your affiant believes that when GRAY said “I ain’t trying to beat the block up, like

if I go down the road, hit like two, three hundred” and DOTSON replied “but the thing is, you

don’t want any trash either, where the block ain’t trying to beat you up,” GRAY and DOTSON

23

aK
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 24 of 71

were using coded language to describe not selling an inferior product (“trash”) to their drug
customers (“the block”),

67. When GRAY said “I’m a bag up most of them all in balls. I got like, I got like
seventy grams of good. I’m a put it. . . put lot of it in balls cause I know he come every two, three
days and... little bit for the people around, around the road,” GRAY was using coded language
to tell DOTSON that GRAY had 70 grams of good product to distribute to his customers (“he
come every two, three days” and “little bit for the people around the road”) and was packaging the
majority of the product into 3.5-gram quantities (“balls”).!* Through intercepted conversations
between DOTSON and GRAY, your affiant knows that GRAY has his own customer base.
Further, your affiant knows that DOTSON and GRAY are utilizing multiple sources of supply to
obtain quantities of fentanyl/heroin.

68. On July 14, 2019 at approximately 12:40 p.m., Target Telephone 1 placed an
outgoing call (Call 842) to GRAY. The following is a partial draft transcript of the conversation
between DOTSON and GRAY.

DOTSON: What up babe, talk to me.

GRAY: Man, a boy just called me saying he wanted fourteen.

DOTSON: — Of what?

GRAY: (Unintelligible) down.

DOTSON: What's up?

GRAY: Yeah, Jamar, your boy Jamar just called me.

DOTSON: — What’s up? I’m with it, what, what kind of deal do you want to do?

 

'? The term “eight ball” refers to a quantity of drugs that weights one eighth of an ounce.

24
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 25 of 71

GRAY: I don’t know, I'll call him... ah...1, ma head up there. I'll call him,
he’s coming back. Back from...

DOTSON: Yeah, but we’re going to the track and shit.

GRAY: Alright.

GRAY: Alright, I’m a see, what, what are we gonna charge him for fourteen?

DOTSON: What you mean? Fourteen for fourteen!

GRAY: Yeah, that’s what I’m saying.

69. Your affiant believes that when GRAY said “a boy just called me saying he wanted
fourteen,” DOTSON replied “of what,” and GRAY said “down,” GRAY and DOTSON were
using coded language to describe a drug customer wanting 14 grams of fentanyl/heroin (“down”).
Further, when DOTSON asked “what kind of deal do you want to do,” GRAY said “what are we
gonna charge him for fourteen,” and DOTSON replied “fourteen for fourteen,” GRAY and
DOTSON were using coded language to describe charging the individual (“Jamar”) $1,400 for 14
grams of fentanyl/heroin.

70. On July 31, 2019, DOTSON and GRAY travelled to the Detroit, Michigan area to
pick up a motor for DOTSON’s race car. Your affiant conducted surveillance at Target Location
1 and found GRAY’s truck parked on the street in front of Target Location 1.

71. On August 1, 2019 at approximately 2:20 p.m., surveillance officers responded to
Target Location 1 and affixed a Court-authorized GPS tracker to GRAY’s truck. Since
monitoring the GPS tracker, officers have learned that GRAY’s truck is consistently in the

immediate vicinity of Target Location 4 during the early morning hours.

25
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 26 of 71

72. On August 4, 2019 at approximately 10:40 a.m., officers established surveillance
at Target Location 4. Officers observed GRAY’s truck in a parking spot. At approximately 3:06
p.m., Target Telephone 2 placed an outgoing call (Call 3649) to GRAY. During the conversation,
GRAY said “well whenever it’s time for us to go, we'll go, I’ll shoot up.” After the conversation,
at approximately 3:22 p.m., officers observed GRAY exit the front door of Target Location 4
and enter his truck. Officers maintained surveillance of GRAY as he travelled to Target Location
2. Your affiant believes that when GRAY told DOTSON “whenever it’s time for us to go, well
go, I’ll shoot up,” GRAY was referring to meeting a source of supply for fentanyl/heroin.

#3; On August 5, 2019 at approximately 9:33 a.m., Target Telephone 2 sent the

following photograph (Call 3734) to GRAY:

 

74. DOTSON then used Target Telephone 2 to send the following texts to GRAY:

 

 

 

Time Call Number | Direction | Text Message

9:33 a.m. 3735 Outgoing | Look u don’t owe that nigga shit I need to holla at
slim with you

9:36 a.m. 3736 Outgoing | Wake up nigga delete

 

 

 

 

 

26
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 27 of 71

75. Your affiant believes—based on the photograph and the text messages DOTSON

sent to GRAY—that DOTSON was telling GRAY that DOTSON did not agree with the amount

of money GRAY paid his source of supply for the suspected fentanyl/heroin depicted in the

photograph, and was instructing GRAY to delete the photograph from his cell phone once GRAY

viewed it.

76. At approximately 9:37 a.m., Target Telephone 2 received an incoming call (Call

3737) from GRAY. The following is a partial draft transcript of the conversation between

DOTSON and GRAY.

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

What it is, he charging only on that mother fucking hundred-tip, right? I
talked to him, he only can do sixty that way. So I said damn, looks like you
charging me eighty-five, he said yeah. I’m getting up, getting my shit
together.

Alright, call me in a bit.

Alright, I’m gonna switch up trucks.

Alright, how long you think you be?

Alright, ten minutes. I been up, took a shower, brushed my teeth and shit.

You delete that shit though?

Yeah, yeah, deleted that, Yeah, 1 know what it was cause I went to holler at
him, his thing is, he tried to keep the motherfucker at a hundred. I’m like,
naw, I’m not the one to a hundred, no, hell no and he still tried to do that
shit to me. I’m like, naw bro.

77. Your affiant believes that when GRAY said “he charging only on that mother

fucking hundred-tip, right? I talked to him, he only can do sixty that way, So I said damn, looks

2/7
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 28 of 71

like you charging me eighty-five, he said yeah,” GRAY was using coded language to tell
DOTSON that GRAY’s source of supply charged him $85 per gram for the fentanyl/heroin, but
wanted to charge GRAY $100 per gram.

78. When GRAY said “I’m gonna switch up trucks,” GRAY was referring to changing
his vehicles between GRAY’s truck and the Tahoe. As stated previously, GRAY has been
observed operating both vehicles. Your affiant knows—based on surveillance and the GPS tracker
affixed to GRAY’s truck—that GRAY parks his truck at 5730 Nelson Point Road, Indian Head,
Maryland, where he switches to the Tahoe. Officers have observed the Tahoe parked at Target
Location 4. Your affiant believes that GRAY switches vehicles to thwart law enforcement efforts
to identify his true residence (Target Location 4).

79, Furthermore, when DOTSON asked GRAY “you delete that shit” and GRAY
replied “yeah deleted that,” DOTSON and GRAY were referring to the photograph of the
suspected fentanyl/heroin on a scale that DOTSON sent GRAY. Additionally, when GRAY said
“Yeah, I know what it was cause I went to holler at him, his thing is, he tried to keep the
motherfucker at a hundred. I’m like, naw, I’m not the one to a hundred, no, hell no and he still
tried to do that shit to me. I’m like, naw bro,” GRAY was telling DOTSON that when he met with
his source of supply (“holler at him”) the source was trying to charge GRAY $100 per gram, but
GRAY complained (“I’m not the one to a hundred”),

Target Location 5

80, Target Location § is the primary residence of WOODLAND—a drug runner for

DOTSON. WOODLAND’s Maryland driver’s license reflects Target Location 5 as

WOODLAND’s address of record. Further, on July 27, 2019, WOODLAND provided this

28

S
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 29 of 71

address to the CCSO as his address during an arrest of WOODLAND. Your affiant further knows

through intercepted calls, surveillance, and Maryland wage records that WOODLAND is

employed at the Advanced Auto store on Berry Road, Accokeek, Maryland.

81. On June 20, 2019 at approximately 10:06 p.m., Target Telephone 1 placed an

outgoing call (Call 4922) to 301-710-3832, a phone utilized by WOODLAND. The following is

a draft transcript of the call between DOTSON and WOODLAND.

DOTSON:

WOODLAND:

DOTSON;

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

Tell me what’s left real fast.

Shit, it’s in the house, fuck.

That’s what I just asked your simple ass. Man, fuck, man. I’m be at
the track all day, man, I ain’t going be able to do shit tomorrow.
That’s why I knew I should a... I could take the money out for real.
Put towards that, and that way by Saturday, you can make another
thousand for me. Then, I can make that up on Saturday.

Two, four, five, six, seven, eight, nine, ten, eleven, twelve, fourteen
,.. Seventeen. Hey seventeen little ones right now.

Oh shit, bet, and how many bigs?
Eleven bigs.

Oh bet. Say no more. We straight.

82. Your affiant believes that when DOTSON asked WOODLAND “tell me what’s

left real fast,” DOTSON was asking WOODLAND how much fentanyl he had left to distribute.

When WOODLAND replied “it’s in the house, fuck,” WOODLAND was referring to Target

Location 5. Further, when WOODLAND referred to “seventeen little ones” and “eleven bigs,”

WOODLAND was using coded language to describe 17 half-gram quantities of fentanyl and 11

BK
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 30 of 71

one-gram quantities of fentanyl. The conversation between DOTSON and WOODLAND

continued as follows.

DOTSON;:

WOODLAND:

DOTSON:

WOODLAND:

DOTSON;:

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

You ain’t got no pistol?

Yeah, you know it.

I was about to say I got a couple.

Yeah. I mean, I, I, 1, loaning one right now.
Loaning one?

Yeah. My man got one for sale.

Nigga, I got em.

Yeah,

I got four of them bitches, I got a .45, Smith & Wesson, I got a nine,
[ got another little thirty-eight.

Yeah do the right thing.

Man, yeah bitch, you do the right thing.

83, Your affiant believes that DOTSON was telling WOODLAND that DOTSON had

several firearms and would provide one to WOODLAND. Both DOTSON and WOODLAND

have felony convictions and are prohibited from possessing firearms.

84. | Communications intercepted on Target Telephone 1 and surveillance conducted

in support of those interceptions have shown that DOTSON often provides WOODLAND with

drugs to distribute to DOTSON’s customers.

85. On June 21, 2019, DOTSON left the Maryland area to compete in an amateur car

racing event, Before departing, DOTSON provided Target Telephone 1 to WOODLAND, who

30

 

SK
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 31 of 71

utilized Target Telephone 1 to distribute DOTSON’s drugs on DOTSON’s behalf. Your affiant
knows that it is common for more than one member of a drug trafficking organization to use a
particular cell phone to make drug sales, particularly when the principle drug trafficker (e.g.,
DOTSON) is unavailable to do so. DOTSON gave Target Telephone 1 to WOODLAND at
Target Location 5 on the morning of June 21, 2019 (as further detailed below).

86. Beginning at approximately 9:45 a.m., Target Telephone 1 exchanged the
following text messages with 301-542-3544, a phone utilized by a drug customer of DOTSON’s

referred to here as Individual 3:

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message
9:45 a.m. 5131 Outgoing | GM

10:27 a.m. | 5170 Incoming | Here

10:32 a.m. | 5175 Outgoing | Pull up hill
10:33 am. | 5176 Incoming | Omw

 

87. Atapproximately 10:32 a.m., officers conducting surveillance of Target Location
5 observed DOTSON (operating the Silverado) turn onto Daffodil Place and continue to Target
Location 5. At approximately 10:33 a.m., officers observed a white male operating a white
Lincoln sedan with Maryland tag 2CH2455 (“the Lincoln sedan”) drive towards Target Location
5, At approximately 10:42 a.m., the white male departed the area of Target Location 5, At
approximately 10:44 a.m., officers observed DOTSON depart the area of Target Location 5.

88. Your affiant believes that DOTSON met Individual 3 at Target Location 5 and
conducted a drug transaction, Your affiant knows based on MVA records that the Lincoln sedan
is registered to Individual 4 (who shares Individual 3’s last name) at Individual 3’s address. Based

on numerous interceptions occurring on Target Telephone 1, your affiant knows that when

31
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 32 of 71

DOTSON said “pull up hill,” DOTSON was using coded language to describe Target Location

5, as DOTSON tied WOODLAND both refer to Target Location 5 as “the hill.”

89. Based on interceptions occurring over Target Telephone 1, your affiant also

knows that WOODLAND maintained possession of Target Telephone 1 from the morning of

June 21 through the afternoon of June 24, 2019. For example, the following is a conversation

between WOODLAND and Individual 13—one of DOTSON’s drug customers—that occurred

on June 23, 2019 over Target Telephone 1 while DOTSON was away. That day at approximately

9:50 a.m., Target Telephone 1 received an incoming call (Call 5993) from 301-861-6777, a phone

utilized by Individual 13. The following is a draft transcript of the call between WOODLAND

and Individual 13:

Individual! 13:

WOODLAND:

Individual 13:

WOODLAND:

Individual 13:

WOODLAND:

Individual 13:

WOODLAND:

Individual 13:

WOODLAND:

Individual 13:

Yo?

Joe not around yo, dude with the dreads though.
Oh, for real?

Yeah. I been to your house before?

Naw, you ain’t been to my house, I mean, I met you at the car
wash that one time, but uh, is this who I’m talking to right now?

Yeah, you be at that Car Wash on 925?
Say what?
You was at the Car Wash on 925 or 228?

Um, 228, naw, then, yeah, yeah, yeah, yeah, the one 228, the one
next to that uh, the Dash Inn or whatever it is?

Yeah,

Yeah, yeah, yeah, he usually always comes to me, | live in

32
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 33 of 71

WOODLAND:

Individual 13:

WOODLAND:

Individual 13:

WOODLAND:

Individual 13:

Suitland, I don’t know if you know where that’s at or not,
God damn, how much you got?

200, yeah he usually, I mean, he don’t come down here for nothing
less than 200, so I always make sure | have at least that, but uh,
I’m a see if ] can come to you, cause I knew when you said where
you at I knew it had to be you, cause he don’t never even ask me
that, he always know where I’m at so I knew it had to be you, let
me see if I can make it to you, give me a minute, I°ll call you right
back.

I was about to say if not meet me halfway or something.
Yeah, yeah, yeah, yeah, what, you would meet me halfway?
Yeah I meet you halfway.

Alright, let me see what’s up real quick, I can do that, yeah, just
give me like 45 minutes I can definitely do that.

90. Your affiant believes that when WOODLAND said “Joe not around yo, dude with

the dreads though,” WOODLAND was using vague language to tell Individual 13 that DOTSON

was not around and that WOODLAND (“dude with the dreads”) was using Target Telephone 1.

Your affiant knows from surveillance that WOODLAND ’s hair is styled with long and distinctive

dreadlocks, and that DOTSON’s customers often refer to WOODLAND as “dreads.”

91. On July 21, 2019 beginning at approximately 11:17 a.m., Target Telephone 1

exchanged the following text messages with phone number 301-710-3832, a phone utilized by

 

 

 

 

WOODLAND:
Time Call Number | Direction | Text Message
11:17 a.m. 4594 Incoming | Take ya time bruh be with your family I rock it off
meet u later with bread or whatever I’m off today I
ain’t doin shyt I got u
11:23 a.m. 4595 Outgoing | Ok
12:18 p.m. 4629 Outgoing | 4 people

 

 

 

 

 

 

33
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 34 of 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12:19 p.m. 4630 Incoming | Ok
12:24 p.m. 4634 Outgoing | 1O0HilIGo up hill 120
12:24 p.m. 4636 Outgoing | 40
12:29 p.m. 4641 Incoming | Got em
12:45 p.m. 4652 Outgoing | 100
12:48 p.m. 4659 Incoming | When
12:54 p.m, 4660 Outgoing | Marilyn
12:54 p.m. 4662 Incoming | What she get big n small
12:55 p.m. 4664 Outgoing | Yes
92. Your affiant believes that in this text message conversation, DOTSON was

directing WOODLAND to sell fentanyl/heroin to DOTSON’s drug customers on DOTSON’s
behalf. For example, when WOODLAND texted DOTSON “I rock it off meet u later with bread
or whatever,” WOODLAND was using coded language to tell DOTSON that WOODLAND
would sell to customers and meet DOTSON later to give DOTSON the proceeds. When
DOTSON texted WOODLAND “100” and “Marilyn,” DOTSON was telling WOODLAND in
coded language that a drug customer (who your affiant identified as Individual 5, whose first name
is Marilyn) would purchase a $100 quantity of fentanyl/heroin. Your affiant believes that when
WOODLAND texted “what she get big n small,” WOODLAND was using coded language to
confirm with DOTSON that Individual 5 (“Marilyn”) would obtain 1.5 grams of fentanyl/heroin.
From interceptions occurring over Target Telephone 1 and Target Telephone 2, your affiant
knows that DOTSON uses the terms “big” and “small” to refer to one-gram and half-gram
quantities of fentanyl/heroin, respectively,

93. On July 27, 2019 beginning at approximately 9:15 a.m., Target Telephone 1 sent

and received the following text messages with 301-710-3832, a phone utilized by WOODLAND.

34
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 35 of 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message

9:15 a.m. 8144 Outgoing | How I’m make money and you make money Yung
wake up

10:28 a.m. | 8213 Outgoing | Shop go there asap

10:28 a.m. | 8215 Outgoing | Got 2 waiting

10:30 a.m. | 8217 Incoming | Bruh I be at shop 6 min

10:32 a.m. | 8219 Outgoing | Ok

10:32 a.m. | 8220 Outgoing | In green car in front of shop glove department

10:32 a.m. | 8221 Outgoing | Then mark house 100

10:33 a.m, | 8222 Incoming | Bet

 

94, Your affiant believes that when DOTSON texted “How I’m make money and you
make money Yung wake up,” DOTSON was telling WOODLAND that he needed WOODLAND
to sell drugs on his behalf. When DOTSON texted “shop go there asap . . . got 2 waiting,”
DOTSON was directing WOODLAND to go to Target Location 2 and pick up drugs because
DOTSON had two customers waiting. When DOTSON texted “in green car in front of shop glove
department,” DOTSON was telling WOODLAND where the drugs were located, Based on this
text message conversation, your affiant mobilized surveillance officers.

95, At approximately 10:40 a.m., officers observed WOODLAND arrive at Target
Location 2 operating a white Range Rover with Virginia tag USF4445 (“the Range Rover”),
Officers observed WOODLAND park next to a green vehicle directly in front of Target Location
2. Officers then observed WOODLAND exit the Range Rover and enter Target Location 2. At
approximately 10:47 a.m., officers observed WOODLAND exit Target Location 2 and go into
the green vehicle. Officers then observed WOODLAND go to the driver's side passenger door of
the Range Rover and lean in, shut the door, and return to the driver’s seat of the Range Rover.

WOODLAND subsequently departed Target Location 2.

35
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 36 of 71

96. At approximately 10:49 a.m., Target Telephone 1 placed an outgoing call to

WOODLAND,

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

WOODLAND:

DOTSON;

WOODLAND:

DOTSON:
WOODLAND:
DOTSON:
WOODLAND:
DOTSON:
WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

WOODLAND, The following is a draft transcript of the conversation between DOTSON and

Fool?
Yeah, you get it?

Yes sir, I’m on the way to Mark, my phone on one, I thought you
had a charger at the house, I didn’t put my .. . I’m at the shop.

Alright, once you go to Mark go to Shell Gas Station, I got Lee and
I got um , , . I got Matt there, both of them got a hundred, so all
together it’s gonna be three hundred.

Alright, so big and small for everybody?

Matt, Matt, uh... go to Mark house, he got a hundred, then go to
the Shell Gas Station across from Taco Bell uh. . . right there by
the mall uh... that litthe uh... gas station across from Taco Bell.
Ah, ah, ah, everybody.

And Lee is gonna be there, go inside and buy a charger.

Alright, hey? Um . . . big and small everybody?

Huh?

Big and small for everybody right?

Yeah, yeah.

Alright, Alright.

And, and listen, it’s a blue bag in there, that is in another bag, don’t
fuck with it, that’s coke alright? Do you hear me?

Yeah, I hear you. I was just looking... .

That’s the coke, uh. . . | bagged the coke up this time, so

36

\
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 37 of 71

everything runs smooth.

WOODLAND: Alright.

DOTSON: Alright.

97. Your affiant believes that when DOTSON said “you get it” and WOODLAND
replied “yes sir,” WOODLAND was confirming to DOTSON that he picked up the drugs
DOTSON left in the green vehicle. When WOODLAND said “big and small for everybody right,”
WOODLAND was confirming the drug orders of DOTSON’s customers. Additionally, when
DOTSON said “I bagged the coke up this time, so everything runs smooth,” DOTSON was telling
WOODLAND that DOTSON provided WOODLAND with cocaine (“coke”) to provide to
customers.

98. At approximately 10:52 am., a marked CCSO patrol unit got behind
WOODLAND’s Range Rover and attempted to conduct a traffic stop. The Range Rover displayed
illegal tint on the windows. Further, WOODLAND’s driving privileges were suspended in the
State of Maryland. The officer activated his emergency equipment, but WOODLAND failed to
stop and attempted to elude the officer, The officer pursued WOODLAND for approximately 3.6
miles before WOODLAND was stopped at 3296 Crain Highway, Waldorf, Maryland.
WOODLAND was arrested and subsequently transported to the Charles County Detention Center.

99. Officers did not locate drugs during a search of the Range Rover. Based on the call
below, your affiant believes that WOODLAND threw the drugs from the vehicle and subsequently
recovered the drugs after he was released from custody. During the booking process,

WOODLAND provided his address as Target Location 5 to the CCSO.

37
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 38 of 71

100. At approximately 8:42 p.m., Target Telephone 2 placed an outgoing call to 301-

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

WOODLAND:

DOTSON;

WOODLAND:

DOTSON;

WOODLAND:

DOTSON:

WOODLAND:

DOTSON:

WOODLAND:

710-3832, a phone utilized by WOODLAND, The following is a draft transcript of the

conversation between DOTSON and WOODLAND.

Yo,

How the hell you get out?

Oh, bond.

How much?

Hundred-fifty.

Come on, yo.

Yeah. She said if she has it, she was gonna let me out on PI, but
she was like, if I had a reckless, I had a reckless driving, she had to
put something on it.

So, so, so, hold on...

Can you hear me?

Yeah, what you do with that?

So, so, look right... when I left the shop, right?

I’m acall you on FaceTime.

I got...

Five minutes.

Alright, alright, alright, bet.

101. Youraffiant believes that when DOTSON asked WOODLAND “what you do with

that?” and WOODLAND began to reply “when I left the shop,” DOTSON was referring to the

drugs that WOODLAND picked up from the green vehicle, and WOODLAND was about to

38

KX
iH
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 39 of 71

explain to DOTSON what he did with the drugs during the chase. Further, when DOTSON said
“I’m a call you on FaceTime,” DOTSON decided to use a more secure method of communicating
with WOODLAND to find out what happened to the drugs.
Target Location 6

102. Target Location 6 is Individual 12’s primary residence. As stated previously,
Individual 12 is a cocaine source of supply for DOTSON. Based on MVA records, your affiant
knows that Individual 12 lists his address of record as an address on Tyburn Oaks Court, Waldorf,
Maryland. Further, based on surveillance and intercepted calls, your affiant knows that Individual
12 resides at Target Location 6 with his paramour, Individual 6, and a small child.

103. On July 13, 2019 at approximately 1:30 p.m., Target Telephone 2 placed an
outgoing call (Call 102) to 301-399-2350, a phone utilized by Individual 12. The following is a

draft transcript of the conversation between DOTSON and Individual 12.

Individual 12: Hello?

DOTSON: Hey?

Individual 12: Yeah?

DOTSON: The girl hit, said, how you doing your, uh, your coke?
Individual 12: What you mean?

DOTSON: I told her forty a dot.

Individual 12: I mean, it really, I will, I mean, I°ll bust it down. It really don’t

matter, I usually do, you know what I’m saying, forty or better, but
I’ll bust the bitch down, whatever.

DOTSON: It’s up to you, alright, hold on.

Individual 12: Yeah.

39
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 40 of 71

Individual 12: Well shit, I’m getting ready to jump in the shower, just call me
when you ready to go to the shop or something, Ill meet you over
there.

DOTSON: I'll be over there.

Individual 12: Alright.

104. Your affiant believes that when DOTSON said “how you doing your, uh, your
coke,” DOTSON was asking Individual 12 how much Individual 12 was charging for cocaine.
When Individual 12 replied “I’m saying, forty or better, but I’ll bust the bitch down,” Individual
12 was telling DOTSON that he charges $40 per half-gram quantity of cocaine. Based on this
conversation, surveillance officers were alerted to the pending meeting between DOTSON and
Individual 12.

105. At approximately 4:30 p.m., officers observed DOTSON’s Ford truck parked at a
tattoo shop located on Old Washington Road, Waldorf, Maryland. At approximately 5:06 p.m.,
officers observed a tan Chevrolet Tahoe SUV with Virginia tag VXR7815 (“the Tahoe SUV”) pull
into the parking lot of the tattoo shop, Officers observed Individual 12 exit the Tahoe SUV and
enter the tattoo shop.

106. At approximately 5:41 p.m., officers observed DOTSON and Individual 12 exit
the tattoo shop and get into their respective vehicles. Officers observed both DOTSON and
Individual 12 drive across the street to the 925 Liquor Store at 2795 Old Washington Road, where
Individual 12 exited the Tahoe SUV and entered the passenger seat of DOTSON’s Ford truck.

At approximately 5:45 p.m., DOTSON drove out of the parking lot with Individual 12, Officers

40

SZ
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 41 of 71

maintained surveillance of DOTSON and Individual 12 as the two travelled north on Old
Washington Road, but subsequently lost sight of DOTSON’s Ford truck due to traffic conditions.

107. Based on the intercepted conversation and surveillance of DOTSON and
Individual 12, your affiant believes that DOTSON and Individual 12 met to conduct a cocaine
transaction, Further, your affiant knows based on Virginia Motor Vehicle records that the tag
affixed to the Tahoe SUV (that Individual 12 operated) is registered to Individual 6 at Target
Location 6,

108. On June 15, 2019 at approximately 4:33 p.m., Target Telephone 2 placed an
outgoing call (Call 452) to 301-399-2350, a phone utilized by Individual 12. The following is a

draft transcript of the conversation between DOTSON and Individual 12.

Individual 12: Hello?

DOTSON: What the fuck you doing?

Individual 12: Shit, in the crib about to leave out.

DOTSON: When you get a second, when your man come back around, uh,
I'm trying, when you go back and re-up, I’m trying to go with you.

Individual 12: Alright, that’s a bet. He, uh, shit, I just fuck around, I just finish
hollering at this nigga, I’m a grab something from him in the
morning,

DOTSON: Yeah, I ain’t in a rush, I'll go with you, I’m a go probably grab me
a seven.

Individual 12: Alright, that’s a bet, got you, you can just go in with me, I’m a just
grab a zone.

DOTSON: Alright bet, say no more, I’m about to be at the shop now.

41

 
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 42 of 71

109, Your affiant believes that when DOTSON said “when you go back and re-up, I’m
trying to go with you,” DOTSON was telling Individual 12 in coded language that when
Individual 12 was going to meet with Individual 12’s source of supply to obtain drugs (“re-up”),
DOTSON wanted to go with Individual 12. When DOTSON said “I’m a go probably grab me a
seven” and Individual 12 replied “you can just go in with me, I’m a just grab a zone,” DOTSON
and Individual 12 were using coded language to describe obtaining a seven-gram quantity of
cocaine (“seven”) and an ounce of cocaine (“a zone”).

110, On July 16, 2019 at approximately 10:34 a.m., Target Telephone 2 placed an
outgoing call (Call 585) to 301-399-2350, a phone utilized by Individual 12, The following is a

draft transcript of the call between DOTSON and Individual 12.

Individual 12: Hello?

DOTSON: Yeah fool-fool.

Individual 12: What’s good?

DOTSON: Yeah when you going to see your folks?
Individual 12: Shit probably in a little bit.

DOTSON: Alright, let me know, Pll go with you.
Individual 12: Alright, alright.

111. Your affiant believes that when DOTSON asked Individual 12 “when you going
to see your folks,” DOTSON was using vague language to ask Individual 12 when he was going
to meet with his source of supply. Based on this call, surveillance officers were alerted to the

pending meeting between DOTSON and Individual 12,

42
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 43 of 71

112. Atapproximately 1:38 p.m., officers observed Individual 12 exit Target Location
6 and walk to his Tahoe SUV. Officers observed Individual 12 open the passenger door to the
Tahoe SUV. Individual 12 then shut the door to the Tahoe SUV and got into the driver’s seat of
a blue Ford Escape (“the Ford Escape”) with Maryland tag 4DX7221, which is also registered to
Individual 6. Individual 12 then drove out of the parking lot of Target Location 6.

113. Officers maintained surveillance of Individual 12 as he traveled to the Nick’s of
Clinton grocery store located on St. Charles Parkway, Waldorf, Maryland. Officers observed
Individual 12 pull into the parking lot and park next to a white Ford sedan with Maryland tag
6CH4208. At approximately 1:41 p.m,, officers observed a black male exit the white Ford sedan
and get into the passenger seat of Individual 12’s Ford Escape. A short time later, the black male
exited Individual 12’s Tahoe SUV and got back into the white Ford sedan. Both Individual 12
and the black male then departed the parking lot in their respective vehicles.

114. At approximately 2:01 p.m., officers observed Individual 12 arrive at a residence
located on Proctor Place in Waldorf, Maryland. Officers observed Individual 12 standing on the
front porch of this residence. At approximately 2:26 p.m., Individual 12 left the residence and
traveled to DOTSON’s business—Target Location 2.

115. Based on the conversation between DOTSON and Individual 12, and the
surveillance of Individual 12, your affiant believes that Individual 12 delivered a quantity of
cocaine to DOTSON at Target Location 2.

116. On July 18, 2019 at approximately 10:46 a.m., Target Telephone 2 placed an
outgoing call (Call 801) to 301-399-2350, a phone utilized by Individual 12. The following is a

draft transcript of the call between DOTSON and Individual 12.

43
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 44 of 71

Individual 12:
DOTSON;
Individual 12:
DOTSON:
Individual 12:

DOTSON:

Individual 12:
DOTSON:
Individual 12:

DOTSON:

Hello?

Hey call your man, I need some nine-millimeter bullets son.
Huh?

I need some nine bullets ASAP dog.

Uh, alright, bet, let me see if he around.

Shit, fuck, I ain’t going to lie, or see if somebody got a nice ass
Glock that they trying to get rid of, like a Glock seventeen or
something.

Alright.

But I ain’t trying to pay an arm and a leg either.

Alright.

Alright.

117. Your affiant believes that in this call, DOTSON was asking Individual 12 for 9mm

ammunition and a Glock Model 17 9mm pistol.

118. On July 26, 2019 at approximately 5:28 p.m., Target Telephone 2 received an

incoming call (Call 2072) from 301-399-2350, a phone utilized by Individual 12. The following

is a draft transcript of the conversation between DOTSON and Individual 12,

DOTSON:

Individual 12:

DOTSON:

Individual 12:

She said she did it both ways, trash, right? And she said it the other
day, she was like, I was wondering if it was the same shit the other
day but I knew I had to try it, come to get it one more time, I was
like,

She ain’t like it?

Naw, that, I didn’t get that from you though, you know what I’m
saying?

Yeah.

44
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 45 of 71

DOTSON:

Individual 12:

DOTSON:

Individual 12:

DOTSON:

Individual 12:

DOTSON;:

Individual 12:

You feel what I’m saying? And I asked her that, did she fuck with,
she was like, oh, way better than that.

I hear you

When you first gave it to me I ain’t really hit it for real, you know
what I’m saying?

Yeah I ain’t put nothing on it, that’s how I gave it to you just how I
had it.

[ know what it need, but I know, how you, you know what I’m
saying, what you supposed to, you get what I’m getting at?

Yeah, to make a few dollars.

Yeah, but, that’s what I’m saying, so she said that shit was still
good, that’s why she hit back with me cause she was like oh shit is
bomb-bomb, cause I ain’t put, put like a one and anything, I could
have probably put a whole three-five on that bitch for real.

Yeah, I already know, that shit that’s what I be talking about.

119. Your affiant believes that when DOTSON said “She said she did it both ways,

trash, right,” DOTSON was using coded language to tell Individual 12 that a drug customer of

DOTSON’s (“she”) used cocaine and crack cocaine (“did it both ways”), and that the product was

poor quality (“trash”). When DOTSON said “I didn’t get that from you though, you know what

I'm saying,” DOTSON was reassuring Individual 12 that the poor quality cocaine was not the

cocaine that Individual 12 provided to DOTSON. Additionally, when DOTSON said “when you

first gave it to me | ain’t really hit it for real” and Individual 12 replied ’yeah [ ain’t put nothing

on it, that’s how I gave it to you just how I had it,” DOTSON and Individual 12 were using coded

language to describe the uncut cocaine that Individual 12 provided to DOTSON.

45
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 46 of 71

120. On August 2, 2019 at approximately 11:56 a.m., Target Telephone 2 placed and
outgoing call (Call 3245) to 301-399-2350, a phone utilized by Individual 12. Provided below is

a draft transcript of the conversation between DOTSON and Individual 12,

Individual 12: Hello?

DOTSON: Don’t come down Post Office Road, them bitches out there.

Individual 12: Huh?

DOTSON: Don’t come out there by that 7-11, them bitches out there, about
six of them.

Individual 12: Alright bet.

DOTSON: Alright.

Individual 12; Alright.

121. Your affiant believes that when DOTSON told Individual 12 “don’t come out
there by that 7-11, them bitches out there, about 6 of them,” DOTSON was alerting Individual
12 to the presence of marked Charles County and Maryland State Police patrol units that were in
the area of the 7-Eleven and Post Office Road at the time of the call.

122, On August 8, 2019 at approximately 7:55 a.m., officers conducting surveillance at
Target Location 6 observed Individual 12’s Tahoe SUV and the Ford Escape parked in the
parking lot of Target Location 6, At approximately 2:05 p.m., a uniformed CCSO officer
investigating a noise complaint knocked on the front door of Target Location 6, Individual 12
answered the door and spoke to the officer. Surveillance officers debriefed the CCSO officer, who

said that Individual 12 and a small child were present at Target Location 6.

46
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 47 of 71

Target Location 7

123. Target Location 7 is Individual 13’s primary residence. Your affiant knows based
on Maryland Court records that Individual 13 lists Target Location 7 as his address of record,
Based on surveillance and Maryland Real Property Records, your affiant also knows that Target
Location 7 is owned by Individual 7, who is Individual 13’s grandmother.

124. On May 8, 2019, your affiant debriefed a source of information identified as
Individual 8.'? Individual 8 provided the following information concerning Individual 13 and
Victim 1, who died on January 7, 2018 from fentanyl intoxication (as the Office of the Chief
Medical Examiner for the State of Maryland determined).

125. Individual 8 said that he knew Victim 1 since childhood and maintained contact
with Victim 1 up until his death. Individual 8 stated that Victim 1 struggled with drug addiction
for a “long time,” Individual 8 said Victim 1 was dating Individual 13 and that Victim 1 had
confided in Individual 8, telling Individual 8 that Individual 13 was selling heroin and could get
Victim 1 “anything they wanted.” Individual 8 told your affiant that Victim 1 conveyed to
Individual 8 that Individual 13 was residing with his “grandmother.”

126, During the weekend of January 6, 2018, Individual 8 was with Victim 1 and
Individual 13 in Frostburg, Maryland. Victim | told Individual 8 that Victim 1 was “using” again,
and that Individual 13 was also using and supplying Victim 1 with heroin, Individual 8 said that

Victim 1 told him that Victim 1 overdosed earlier in the week at Individual 13’s home, and that

 

'S Individual 8 is not an established source for the DEA or CCSO, and as such is not working for
compensation or to work off charges. Your affiant has not discovered any criminal history for
Individual 8. Your affiant corroborated Individual 8’s information to the extent possible through
phone analysis and other witness interviews.

47

 

BZ
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 48 of 71

medical personnel responded and revived Victim 1. Individual 8 said that Individual 13 also
confirmed this event, stating to Individual 8 that it “scared the shit out of him.”

127. Individual 8 stated that he departed from Frostburg on January 7, 2018, and that
Victim | and Individual 13 offered to drive Individual 8 to Washington, DC, from where
Individual 8 was traveling to New York. Individual 8 declined the offer and stated that he spoke
to Victim | later that afternoon when Victim | arrived at Individual 13’s home.

128. On January 7, 2018 at approximately 8:42 p.m., Individual 13 called the Prince
George’s County Emergency Communications (“911”) Center and reported that Victim ] was
unresponsive at his residence. PGPD and Prince George's County Fire Department personnel
responded to Target Location 7 and found Victim | suffering from an apparent overdose. Medical
personnel pronounced Victim | deceased at approximately 9:16 p.m.

129. PGPD Homicide detectives interviewed Individual 13, who provided the following
information to detectives. Individual 13 said he and Victim 1 arrived home from Frostburg,
Maryland at approximately 3:00 p.m. Individual 13 stated that Victim | inhaled a white powdery
substance—believed to be heroin—and that both Individual 13 and Victim 1 went to Individual
13’s bedroom where both subsequently fell asleep. Individual 13 said he awoke at approximately
8:40 p.m. and found Victim | unresponsive. Individual 13 also related to PGPD detectives that
Victim 1 was hospitalized on December 28, 2017 after ingesting suspected heroin, Individual 13
provided PGPD detectives with his cell phone number (301-861-6777).

130, Your affiant reviewed the forensic examination of Victim 1’s cellular phone

(identified as cellular number 240-549-3708) which PGPD detectives recovered. Your affiant

48
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 49 of 71

found, among other communications, the following text message thread between Individual 13’s
cellular phone and Victim 1.

131. On January 4, 2018 at approximately 1:48 p.m., Individual 13 sent Victim 1 a text
message that read “Just left my p.o. going to meet my boy now lol.” At approximately 1:49 p.m.,
Victim 1 replied to Individual 13 with a text message that read “Ok cool.” At approximately 2:35

p.m., Individual 13 sent Victim | the following photograph via multimedia messaging service.

 

132. Atapproximately 2:35 p.m., Victim | replied to Individual 13’s MMS photograph
with a text message that read “Duh don’t send that over the phone smh.” At approximately 2:36
p.m., Individual 13 replied to Victim 1 with a text message that read “O my god just erase it stop
you panicking lol.”

133. Your affiant believes that in this message thread, Individual 13 told Victim 1 that
Individual 13 was going to meet his source of supply for heroin (“going to meet my boy now”).
Further, the above photograph Individual 13 sent to Victim 1 depicts three small zip-lock bags

containing a white powdery substance consistent with the appearance of heroin. Your affiant

49

SK
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 50 of 71

believes that this is the heroin Individual 13 obtained from his source of supply (which as
described throughout this affidavit is DOTSON).

134. On Friday April 5, 2019, at approximately 8:45 a.m., DOTSON posted a video on
his Facebook account. The posting is titled “TURN UP FRIDAY, I WANT THE MONEY, YA
WANT THE (FAME).” The video shows DOTSON driving his vehicle, singing along with
various songs and commenting on various subjects, The video clearly shows DOTSON traveling
to Homer Avenue in Suitland, Maryland as DOTSON comments, “Yall don’t know nothing about
Homer Avenue.” The video shows DOTSON as he pulls up near Individual 13’s home (Target
Location 7) and gets out of the vehicle. The video ends with DOTSON knocking on the front door
of a residence and yelling, “DK, DK.” Your affiant believes that this video depicts DOTSON
traveling to meet with Individual 13, whose moniker is “DK” (the initials for Individual 13).

135, On June 29, 2019 beginning at approximately 9:13 a.m., Target Telephone 1

exchanged the following text messages with 301-861-6777, a phone utilized by Individual 13;

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message

9:13 a.m, 8799 Incoming | Im cool. I got 125 but no car
9:13 a.m. 8801 Outgoing | I got u bruh

9:13 a.m. 8804 Incoming | Ok cool bro. Good lookin

 

136. Your affiant believes that based on the text message Individual 13 sent stating “I
got 125 but no car,” Individual 13 was using coded language to request a $125 quantity of
fentanyl/heroin from DOTSON. Your affiant believes that DOTSON’s response “I got u bruh”
confirmed that DOTSON would deliver the requested amount to Individual 13. Based on those
text message, surveillance officers responded to Individual 13’s residence, located at Target

Location 7.

50

\K
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 51 of 71

137. Atapproximately 10:47 a.m., Target Telephone | sent the following text messages

to Individual 13:

 

 

 

 

 

 

Time Call Number | Direction | Text Message
10:47.a.m. | 8926 Outgoing | On way
11:37 am. | 8958 Outgoing | Here

 

 

 

138. At approximately 11:38 a.m., surveillance officers observed DOTSON operating
the Ford truck arrive in front of Target Location 7. Officers observed Individual 13 exit the front
door of the residence and get into the passenger side of DOTSON’s truck for approximately one
minute. Individual 13 then got out of his truck and returned to his residence, and DOTSON
departed the area. Based on the intercepted communications and surveillance, your affiant believes
that DOTSON delivered Individual 13 a $150 quantity of fentanyl/heroin.

139, On July 3, 2019 beginning at approximately 6:53 p.m., Target Telephone 1

exchanged the following text messages. with 301-861-6777, a phone utilized by Individual 13:

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message

6:53 p.m. 11790 Incoming | Yooo u trying to come thru tonight I got 200
7:11 p.m, 11804 Incoming | What time you thinking??

7:18 p.m. 11810 Outgoing | Like 10

7:19 p.m. 11811 Incoming | Ok ima be ready for you

10:15 p.m. | 11851 Incoming | Where would I need to meet u?

10:16 p.m, | 11852 Outgoing | Hospital

10:16 p.m. | 11854 Incoming | I°ll be at the hospital in 20

10:29 p.m, | 11858 Outgoing | Ok

 

 

 

 

140. Your affiant believes that when Individual 13 texted “u trying to come thru tonight
I got 200,” Individual 13 was using coded language to request a $200 quantity of fentanyl/heroin
from DOTSON. When DOTSON texted “Hospital,” DOTSON was identifying Southern

Maryland Hospital as the meeting place to conduct the drug transaction with Individual 13, Based

31
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 52 of 71

on those text messages, surveillance officers were alerted to the pending meeting between
DOTSON and Individual 13.

141. Atapproximately 10:00 p.m., officers established surveillance at Target Location
7. At approximately 10:23 p.m., officers observed a gold Honda Minivan with Maryland tag
04571MO (“the Honda Van’) back out of the driveway of Target Location 7, Your affiant knows
based on MVA records that the Honda Van is registered to Individual 7 at Target Location 7.

142. Officers maintained surveillance of the Honda Van as it travelled to the parking lot
of the Colony South Hotel, which is located in front of Southern Maryland Hospital in Clinton,
Maryland, Officers observed the Honda Van park in the parking lot and a white male matching
Individual 13’s description sitting in the driver’s seat of the Honda Van.

143, Atapproximately 11:01 p.m., officers observed DOTSON arrive in the parking lot
of the Colony South Hotel operating the Ford truck. Officers observed Individual 13 exit the
Honda Van and walk over to DOTSON’s Ford truck. Less than a minute later, Individual 13
returned to the Honda Van, and both DOTSON and Individual 13 departed the area in their
respective vehicles. Your affiant believes that DOTSON supplied Individual 13 with a $200
quantity of fentanyl/heroin.

144. On July 25, 2019 beginning at approximately 8:47 a.m., Target Telephone 1

exchanged the following text messages with 301-861-6777, a phone utilized by Individual 13:

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message
8:47 a.m. 6769 Incoming | Im cool im tryin to see u for a fam lol
9:16 a.m. 6784 Incoming | Colony South

 

145. Your affiant believes that when Individual 13 texted DOTSON “tryin to see u for

a fam,” Individual 13 was using coded language to request a 3.5-gram quantity of fentanyl/heroin.

52

X
cA
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 53 of 71

Your affiant knows from debriefings of CS2 that DOTSON uses the code “family pack” (“fam”)
to describe an approximate 3.5-gram quantity of fentanyl/heroin. When DOTSON replied “Colony
South,” DOTSON told Individual 13 to meet at the Colony South Hotel to conduct the
transaction. Surveillance officers were alerted to the pending meeting between DOTSON and
Individual 13,

146. Although officers could not respond in time to observe the meeting between
DOTSON and Individual 13, at approximately 9:52 a.m. an officer observed the Honda Van
parked in the parking lot of Southern Maryland Hospital. The officer observed Individual 13
sitting in the driver’s seat.

147, At approximately 9:52 a.m., Target Telephone 1 received an incoming call (Call
6819) from 301-861-6777, a phone utilized by Individual 13. The following draft transcript of the

conversation between DOTSON and Individual 13.

DOTSON: Yes sir?

Individual 13: Uh which way you go, I’m trying to grab another one of them
things right now.

DOTSON: What, uh, meet me at Brandywine Target.

Individual 13: Alright.

DOTSON: Trying to tell you.

Individual 13: I know, I know, I just pulled over at the Hospital so I’m leaving

right from here right now.
DOTSON: Alright bet.

Individual 13: Alright.

33
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 54 of 71

148. Your affiant believes that when Individual 13 said “I’m trying to grab another one
of them things right now,” Individual 13 was using vague language to request another quantity of
fentanyl/heroin. When DOTSON said “meet me at Brandywine Target,” DOTSON was
instructing Individual 13 where to meet to conduct the transaction. At approximately 10:06 a.m.,
Target Telephone 1 sent a text message to Individual 13 at 301-861-6777 (Call 6826) that stated
“McDonald’s bewine.” Surveillance officers were notified of the pending meeting between
DOTSON and Individual 13.

149. Atapproximately 10:11 a.m., officers followed Individual 13—who was operating
the Honda Van—to the McDonald’s restaurant located on Crain Highway, Brandywine, Maryland,
where DOTSON was sitting in the parking lot in his Ford truck. Individual 13 parked the Honda
Van, exited, and walked to DOTSON’s Ford truck. Individual 13 then went to the passenger side
of DOTSON’s Ford truck before returning to the Honda Van. Both DOTSON and Individual 13
departed the McDonald’s parking lot in their respective vehicles. Your affiant believes that
DOTSON met with Individual 13 to supply Individual 13 with fentanyl/heroin.

Target Location 8

150, Target Location 8 is HARVEY ’s primary residence. As stated previously, CS]
identified HARVEY as one of DOTSON’s drug runners. Your affiant knows based on MVA
records that HARVEY lists his address of record as an address on Holly Street, Indian Head,
Maryland. Moreover, the vehicle that HARVEY routinely uses to distribute drugs on DOTSON’s
behalf—a white Ford Crown Victoria with Maryland tag 5CV6135 (“the Crown Victoria”)—is
listed to Individual 9 (HARVEY’s paramour, who shares HARVEY’s last name) at the same

address.

34

\
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 55 of 71

151. On July 18, 2019, officers served a subpoena on the Glennel Apartments, located
on Cherry Street in King George, Virginia, The resident agent for Glennel Apartments informed
those officers that HARVEY and Individual 9 were the only tenants residing in Target Location
8. Further, on April 13, 2019, the King George County Sheriff's Office arrested HARVEY for
driving while intoxicated. During the booking process, HARVEY provided his cellular number as
240-377-6157—the same number intercepted on Target Telephone 1 and Target Telephone 2.
Based on the following evidence, your affiant believes that HARVEY resides at Target Location
8.

152. In May 2018, CS] told officers that DOTSON uses runners to sell on DOTSON’s
behalf, and identified HARVEY as a member of the DOTSON organization.

153. On May 5, 2018, DOTSON was arrested for assault and destruction of property in
St. Mary’s County. DOTSON subsequently pled guilty to second degree assault and was sentenced
to four years’ imprisonment with three years and three months suspended. On June 28, 2018,
DOTSON was committed to the St. Mary’s County Detention Center to serve his sentence.'?

154. On August 15,2018, CCSO detectives met with CS1 for the purpose of conducting
a-controlled purchase of heroin. CS] made a recorded phone call to 301-399-4454 and arranged to
purchase a $100 quantity of heroin, During the call, CS1 was instructed to meet at the CVS
Pharmacy parking lot located on Leonardtown Road, Waldorf, Maryland. CS1 travelled to the

CVS Pharmacy where CS1 met with HARVEY in the parking lot and conducted the transaction

 

'* DOTSON has made specific references to acts of violence he has committed, For example, on
April 9, 2019, during a controlled purchase, DOTSON told CS2 (who was wearing a recording
device) “Go look me up. ANTHONY DOTSON. You have my real name. Dog, | got murders and
all that on my record.”

55

=
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 56 of 71

with HARVEY, exchanging $100 in law enforcement funds for a quantity of heroin. HARVEY

was operating the Crown Victoria during the transaction.

155. After the transaction, CS1 provided the detectives with the suspected heroin that

CS1 purchased from HARVEY, The suspected heroin and packaging were consistent with

fentanyl/heroin. The suspected heroin was not subjected to a “field test.”

156. On June 12, 2019 at approximately 8:35 p.m., Target Telephone 1 placed a call

(Call 700) to 240-377-6157, a phone utilized by HARVEY. The following is a draft transcript of

the call between DOTSON and HARVEY.

HARVEY:

DOTSON:

HARVEY:

DOTSON:

HARVEY:

DOTSON:

HARVEY:

DOTSON:

HARVEY:

DOTSON:

Hello?

You leave yet?

No.

Alright.

Alright.

I should’ ve just went down there and meet him, yo.

I can head down there.

He at the Deluxe Inn. It’s $200, it ain’t like it’s 50, you feel me?
Right. Alright, I’ll shoot down there real quick. I’m on my way there.

Bet.

157. Your affiant believes that in this conversation, DOTSON directed HARVEY to

distribute the $200 quantity of fentanyl to Individual 2 at the Deluxe Inn. Based on this call,

surveillance officers were alerted to the pending meeting between HARVEY and Individual 2.

56
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 57 of 71

158. At approximately 8:45 p.m., officers established surveillance at the Deluxe Inn in
La Plata, Maryland. Officers observed a white male—later identified as Individual 2—standing
outside the hotel smoking a cigarette, At approximately 9:08 p.m., officers observed HARVEY
operating the Crown Victoria arrive in the parking lot. Individual 2 got into the passenger side of
HARVEY’s vehicle. HARVEY then drove through the parking lot with Individual 2, and
Individual 2 exited the vehicle a few moments later and returned to the hotel. Your affiant believes
that HARVEY met with Individual 2 for the purpose of distributing the $200 quantity of fentanyl
to Individual 2.

159. On June 19, 2019 beginning at approximately 4:10 p.m., Target Telephone 1
exchanged the following text messages with 301-848-3965, a number utilized by a drug customer

of DOTSON’s identified here as Individual 10:

 

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message

4:10 p.m. 4397 Incoming | You around

4:53 p.m. | 4411 Outgoing | Go to the McDonald’s on route 5
4:54pm, | 4414 Incoming | K

5:09 p.m, | 4420 Incoming | Here

5:19 p.m. | 4424 Outgoing | How much

5:19 p.m. | 4426 Incoming | Small

 

160. Your affiant believes that when DOTSON texted Individual 10 “how much” and
Individual 10 replied “small,” Individual 10 was using coded language to request a half-gram
quantity of fentanyl. After intercepting this conversation, surveillance units were alerted to the
pending drug transaction.

161. At approximately 5:05 p.m., surveillance officers observed Individual 10 arrive at
the McDonald’s restaurant located on Leonardtown Road, Waldorf, Maryland, operating a white

Volkswagen sports utility vehicle with Maryland tag 6DF5652 (“the Volkswagen SUV”).

37
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 58 of 71

Individual 10 stopped in a parking space at the McDonald’s. At approximately 5:28 p.m., officers
observed HARVEY (operating the Crown Victoria) drive slowly through the McDonald’s parking
lot. HARVEY exited the parking lot onto Leonardtown Road, and Individual 10 pulled out of the
parking lot behind HARVEY. Individual 10 followed HARVEY to the AutoZone located on
Leonardtown Road, and both HARVEY and Individual 10 pulled into the AutoZone parking lot,
where Individual 10 parked next to HARVEY’s vehicle. As an officer drove past HARVEY and
Individual 10’s vehicles, the officer observed HARVEY standing outside of the Crown Victoria
and Individual 10 getting back into the Volkswagen SUV. Based on the text messages with
DOTSON and surveillance of HARVEY and Individual 10, your affiant believes that HARVEY
met with Individual 10 to conduct a drug transaction.

162. On July 8, 2019 at approximately 3:46 p.m., Target Telephone 1 placed an
outgoing call (Call 14435) to 240-377-6157, a phone utilized by HARVEY. The following is a
partial draft transcript of the conversation between DOTSON and HARVEY.

DOTSON: _ Gosee, I told what’s her name go to Boston Market, Marilyn, you know she
gets two, uh, two of the bags, alright?

HARVEY: Alright.

DOTSON: But don’t touch none of that shit, just give her what I say give her bro,
honestly.

HARVEY: Alright.
DOTSON: — She gonna have a hundred alright?
HARVEY: = Alright.

DOTSON: _ So you already kept a hundred and a thirty, alright, now I got to start re-up
pretty much, so a hundred dollars.

58
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 59 of 71

HARVEY: = Alright.

DOTSON: Later, Boston Market, alright.

163. Your affiant believes that when DOTSON told HARVEY “Go see, I told what's
her name go to Boston Market, Marilyn, you know she gets two, uh, two of the bags,” DOTSON
was directing HARVEY to sell fentanyl/heroin (“two of the bags”) to Individual 5 (“Marilyn”), a
drug customer of DOTSON’s. When DOTSON told HARVEY “you already kept a hundred and
a thirty,” DOTSON was using vague language to tell HARVEY that $130 (“a hundred and a
thirty”) was HARVEY’s payment for selling to DOTSON’s customers on DOTSON’s behalf.
Based on this call, surveillance agents were alerted to the pending meeting between HARVEY
and Individual 5.

164. Atapproximately 3:54 p.m., a surveillance officer observed Individual 5 sitting in
her blue Nissan in the parking lot of the Boston Market located on Crain Highway, Waldorf
Maryland. At approximately 3:57 p.m., the officer observed HARVEY arrive in the parking lot
operating the Crown Victoria. HARVEY parked next to Individual 5 and Individual 5 got out of
the Nissan and into the passenger seat of HARVEY’s Crown Victoria. Individual 5 immediately
got out of HARVEY’s Crown Victoria and got back into her car. Both HARVEY and Individual
5 then left the parking lot. Based on the call and surveillance, your affiant believes that HARVEY
distributed fentanyl/heroin to Individual 5 on DOTSON’s behalf.

165. On July 8, 2019 at approximately 7:39 p.m., Target Telephone 1 placed an
outgoing call (Call 14531) to 240-377-6157, a phone utilized by HARVEY. The following is a
draft transcript of the conversation between DOTSON and HARVEY.

HARVEY: — Hello?

59
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 60 of 71

DOTSON: _ Go to Olive Garden that way you can hit Jamie and him up, one got fifty
and one got forty, alright?

HARVEY: So just go to Olive Garden?

DOTSON: Yeah, that way you can do one stop shopping.

HARVEY: = Alright.

166. Youraffiant believes that when DOTSON told HARVEY “go to Olive Garden that
way you can hit Jamie and him up, one got fifty and one got forty,” DOTSON was using coded
language to direct HARVEY to distribute fentanyl/heroin to two more of DOTSON’s customers.

167. Surveillance officers responded to the Olive Garden restaurant located on Crain
Highway, Waldorf, Maryland. At approximately 7:41 p.m., officers observed HARVEY
(operating the Crown Victoria) pull into the parking lot and park behind the restaurant. At
approximately 7:43 p.m., officers observed Individual 11, a frequent drug customer of
DOTSON’s, pull into the parking lot operating a silver Chrysler 300 sedan and park behind the
restaurant. Individual 11 exited his vehicle and briefly got into HARVEY’s Crown Victoria.
Individual 11 then got out of HARVEY’s vehicle and got back into the Chrysler 300, and left the
parking lot.

168. Atapproximately 7:49 p.m., a white male wearing an Olive Garden uniform walked
quickly from the side of the restaurant to HARVEY’s Crown Victoria and got into the passenger
side. The white male then exited HARVEY’s vehicle and walked back to the Olive Garden.
HARVEY subsequently departed the Olive Garden parking lot. Based on the intercepted call and
surveillance, your affiant believes that HARVEY met with Individual 11 and the white Olive

Garden employee (“Jamie”) for a drug transaction.

60

ek
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 61 of 71

169. During the investigation, HARVEY has distributed to a number of DOTSON’s
drug customers on DOTSON’s behalf. During the conversation described below, DOTSON and
GRAY discuss HARVEY’s role in the organization (using HARVEY’s moniker, “Fat Bread”).

170. On July 11, 2019, surveillance officers observed HARVEY in the Crown Victoria
departing from Target Location 2. Officers maintained surveillance of HARVEY as he travelled
south on Maryland Route 301, across the Harry Nice Bridge, and into Virginia. Officers
maintained surveillance of HARVEY until he arrived at Target Location 8.

171. On July 12, 2019 at approximately 9:20 a.m., a surveillance officer observed
HARVEY in the parking lot of Target Location 8 changing a tire on the Crown Victoria. On July
14, 2019, officers conducted a spot check of Target Location 8 and observed the Crown Victoria
in the parking lot.

172. On July 20, 2019 beginning at approximately 7:20 a.m., Target Telephone 2

exchanged the following text messages with 240-377-6157, a phone utilized by HARVEY.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message
7:20 a.m. 1123 Incoming | Hit me when u get up
8:57 a.m. 1124 Outgoing | What’s goood
8:58 a.m. 1125 Incoming | Seeing what time u leaving
8:59 a.m. 1126 Outgoing | Soon
9:00 a.m. 1127 Incoming | Ok I put the stuff and what was in camper in storage
9:01 a.m. 1128 Outgoing | Ok bet wya
9:02 a.m. 1129 Incoming | Headed across bridge
9:03 a.m. 1130 Outgoing | Which way toward me or to go home
9:05 a.m, 1131 Incoming | Home meet u on this side somewhere when u get on
this side
9:11 a.m. 1132 Outgoing | U get the strap
9:13 a.m. 1133 Incoming | In storage in the box of trash bags
9:16 a.m. 1134 Outgoing | Ok
61
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 62 of 71

173. Your affiant believes that when HARVEY texted DOTSON “I put the stuff and
what was in camper in storage,” HARVEY was using coded language to tell DOTSON that he
concealed drugs (‘‘stuff’) in DOTSON’s storage unit. When DOTSON texted HARVEY “ok bet
wya” and HARVEY replied “headed across bridge,” HARVEY was telling DOTSON that he was
going to Target Location 8 via the Harry Nice Bridge.

174. Additionally, when DOTSON texted “which way toward me or to go home” and
HARVEY replied “home meet u on this side somewhere when u get on this side,” HARVEY was
referring to being in Virginia, as DOTSON lives in Clinton, Maryland (“towards me”) and
HARVEY resides at Target Location 8 (“home”), Notably, when DOTSON texted “U get the
strap” and HARVEY replied “in storage in the box of trash bags,” your affiant believes that
DOTSON was referring to a firearm (“strap”), and HARVEY had concealed the firearm in
DOTSON’s storage unit in a box of trash bags.

175. On July 31, 2019 at approximately 10:05 a.m., Target Telephone 2 placed an
outgoing call (Call 2794) to 240-860-3330, a phone utilized by GRAY. The following is a partial
draft transcript of the conversation between DOTSON and GRAY.

DOTSON: I’ma grab mea motherfucking a white boy, I see what people doing now.

GRAY: Yeah.

DOTSON:  I’ma grab me a white boy and a, and a motherfucker like Fat Bread, see,

Fat Bread be a good motherfucking candidate, but the only thing about him,
he don’t smoke or nothing, he don’t get high or nothing.

 

'? The July 20, 2019 communications between DOTSON and HARVEY about DOTSON’s
former storage unit confirm for your affiant that DOTSON and HARVEY are likely using their
new storage unit, Target Location 3, as a stash location and location to prepare fentanyl/heroin.

62

 

(py
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 63 of 71

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY;

DOTSON:

DOTSON:

GRAY:

Yeah, he don’t get high.

He can think for himself a little bit, you feel what I’m saying?

Yeah. But he really can’t though. (Laughs)

Yeah you know what I mean though.

Yeah, I know what you mean.

I know what I got to do with Fat Bread, I got to be the one to get the money
and just give it to him, like that, and tell him look, I’m gonna give you a
hundred and fifty dollars for doing this job.

Yeah, Yeah.

already know how he is, I’m already on it.

He not about moving nothing himself.

He like a (U/T) anyway so if I can make it a hundred dollars a day, he gonna
do whatever IJ tell him to do,

One thing about Fat Bread, I don’t give a fuck what he say, I know he got
at least a stack or two put up, she don’t know where that’s at.

Sure, he do, sure he do.

176. Your affiant believes that when DOTSON said “I’m a grab me a white boy and a,

and a motherfucker like Fat Bread, see, Fat Bread be a good motherfucking candidate, but the only

thing about him, he don’t smoke or nothing, he don’‘t get high or nothing,” DOTSON was using

vague language to tell GRAY that DOTSON would like to have a drug runner (“white boy”) who

has a drug dependency who DOTSON can recruit to sell drugs on DOTSON’s behalf.

177, Further, DOTSON told GRAY that HARVEY (“Fat Bread”) is a good candidate,

but that HARVEY does not use drugs (“he don’t get high”), When GRAY tells DOTSON “he not

63
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 64 of 71

about moving nothing himself,” GRAY was referring to HARVEY not being motivated to take
initiative in distributing drugs and only distributing at DOTSON’s direction. When DOTSON
said “if I can make it a hundred dollars a day, he gonna do whatever I tell him... I know he got
at least a stack or two put up,” DOTSON was using vague language to describe how he paid
HARVEY for distributing drugs at DOTSON’s direction, and how HARVEY has made some
money from DOTSON (“a stack or two put up”).
Tiara Mackall

178. Based on a 2016 CCSO investigation of DOTSON, your affiant knows that
MACKALL is a close associate of DOTSON and at one point sold heroin/fentany] on
DOTSON’s behalf. Beginning on August 5, 2019, MACKALL again began distributing
heroin/fentany] and cocaine for DOTSON.

179. On July 30, 2019 at approximately 11:24 a.m., Target Telephone 1 received an
incoming call (Call 9955) from 301-260-5589, a phone utilized by MACKALL. The following is
a draft transcript of the call between DOTSON and MACKALL.

DOTSON: Yeah so listen, you know August 5th right? I mean, I’m gonna get straight
to the point. August 5th you want to work, right?

MACKALL: Mmm, hmmm.

DOTSON: Alright, my hours is from nine to six, honestly, lately, three people I been
staying open for past six, because they big spenders. Listen, I got a good
thing going on man, my phone, honestly I got DK back, you know what I’m
saying, I got, I got everything going on a good flow man, I ain’t got no fuck
ups right now, it’s just me for real, I mean I use Cellus, I ain’t gonna lie,
telling you I use Cellus, but I don’t give Cellus my phone. When you work,
I'll give you my phone. If] need, I can’t have it, you know like, I can’t have
an, oh, an emergency come up and you say, oh, naw, I need you to at least
give me uh, uh, advancement, because if I’m out North Carolina, and then
some shit jump off, and you talking about, oh, and then, I’m out, I’m out

64
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 65 of 71

MACKALL;:

DOTSON:

losing money youngin’, I can’t have that. You know what I’m saying?

So, if you gonna work, all I’m saying is, every time that bitch hit two-
hundred, that’s yours, take it off the top, then start mine then we start, we’re
even, you feel me? That way your money, you get your shit off the top, we
don’t got to worry about it, you know what I’m saying? Course, when we
on re-up, lets us get the re and then take yours off the top, you know what
I'm saying? Listen, we keep a steady flow, we can keep shit going, it’s, it’s
doing about two-thousand or more a day, you know what I’m saying?

I’m just being real, Uh like right now, I ain’t even hit nobody cause I want,
like and I'll do that periodically, like after a week I won’t hit nobody cause
I want to see who will hit the phone, you feel me? Without me hitting them.
Um, and certain people | do treat different, you know, like Marilyn, you
know, she'll get two, two bigs, but again, reason why is because I’m only
putting them bitches like point sevens on the bench, you feel me? Point
sixes, point seven’s, so if she getting two bigs, she only really getting a gram
and two, you know what I’m saying? Like a gram. Um, you know you'll
get, you'll get the hang of it, like two bigs . . . one-fifty, shit like that you
know? Eighty . . . two smalls, shit like that. Um, I’m basically taking off
Monday, you feel me? I ain’t turning no money down, it’s only me, you feel
me?

Right.

Um, it’s a steady flow man, you can literally work, wash your clothes, go
down Dad’s, go chill with your sister and then of course, when you got that
phone you keep that bitch on vibrate, I don’t want Quetta or none of them
in my business yo, I’m telling you that now.

180. Your affiant believes that when DOTSON said “August 5th you want to work,

right” and MACKALL replied “Mmm, hmmm,” DOTSON was using vague language to ask
MACKALL if she wanted to sell drugs for DOTSON. DOTSON then described his drug

trafficking operation to MACKALL.

181. When DOTSON said “my hours is nine to six,” DOTSON was using vague

language to tell MACKALL the hours of his drug operation. When DOTSON said “I got DK

back” and “I use Cellus,” DOTSON was telling MACKALL that Individual 13 (whose initials

65
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 66 of 71

are “DK”) and WOODLAND (whose first name is Marcellus, or “Cellus”) were involved in his
drug distribution activities. When DOTSON said “I don’t give Cellus my phone... when you
work, I'll give you my phone,” DOTSON was telling MACKALL that he would trust
MACKALL to utilized Target Telephone 1 to distribute narcotics to his customers.

182, Your affiant further believes that when DOTSON said “if you gonna work, all I’m
saying is, every time that bitch hit two-hundred, that’s yours, take it off the top, then start mine
then we start, we’re even, you feel me? That way your money, you get your shit off the top, we
don’t got to worry about it,” DOTSON was explaining to MACKALL that once she sold drugs
to customers and obtained $200, that would be her compensation for distributing on DOTSON’s
behalf, and any drug sales therefore would constitute DOTSON’s profit.

183. Further, when DOTSON said “certain people I do treat different, you know, like
Marilyn, you know, she’ll get two, two bigs, but again, reason why is because I’m only putting
them bitches like point sevens on the bench, you feel me? Point sixes, point seven’s, so if she
getting two bigs, she only really getting a gram and two, you know what I’m saying? Like a gram.
Um, you know you'll get, you'll get the hang of it, like two bigs . . . one-fifty, shit like that you
know? Eighty . . . two smalls, shit like that,” DOTSON was telling MACKALL that drug
customers like Marilyn (referring to Individual 5) believed they were getting two grams of
fentanyl/heroin from DOTSON, but that DOTSON was actually selling 1.2-gram quantities.

184. Your affiant knows through surveillance that DOTSON, GRAY and MACKALL
met on August 5, 2019 at approximately 10:48 a.m. at the Boost Mobile store located on Crain
Highway, Waldorf, Maryland. Your affiant further knows (based on intercepted conversations and

text messages occurring over Target Telephone 1 and surveillance in support of those

66
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 67 of 71

interceptions) that MACKALL thereafter began using Target Telephone 1 and selling to
DOTSON’s drug customers.
185. On August 9, 2019 beginning at approximately 9:18 a.m., Target Telephone 1

exchanged the following text messages with 240-299-9966, a phone utilized by Individual 5:

 

 

 

 

 

 

 

 

 

 

 

 

Time Call Number | Direction | Text Message

9:18 a.m. 14372 Outgoing | GM new

10:08 a.m. | 14414 Incoming | Are you available?

10:ll a.m. | 14418 Outgoing | Yes

10:12am. | 14420 Outgoing | Go to Walgreens by bannister
10:12 a.m. | 14421 Outgoing | What u got

10:13 am, | 14422 Incoming | 100

10:13 am. | 14423 Outgoing | Okay

 

 

186. Your affiant believes that when MACKALL texted “GM new,” MACKALL was
telling Individual 5 in coded language that MACKALL had new product for sale. When
MACKALL text Individual 5 “What you got” and Individual 5 replied “100,” Individual 5 was
using vague language to tell MACKALL that she wanted a $100 quantity of fentanyl/heroin.
Surveillance officers were alerted to the pending meeting between MACKALL and Individual 5.

187, At approximately 10:15 a.m., officers observed Individual 5 arrive at the
Walgreen’s parking lot located on High Street, Waldorf, Maryland, operating a blue Nissan sedan
with Maryland tag 4DB9819, At approximately 10:20 a.m., officers observed MACKALL arrive
in the Walgreen’s parking lot operating a blue Nissan Sentra with Maryland tag 2DM4049.
MACKALL parked directly across from Individual 5’s vehicle. Once MACKALL parked,
Individual 5 exited her vehicle and approached MACKALL’s Nissan. Officers then observed
Individual 5 walk to the passenger side of MACKALL’s vehicle and engage in a hand-to-hand

transaction with MACKALL,

67
 

Case 8:19-mj-02673-CBD Document1-1 Filed 08/14/19 Page 68 of 71

188. After the hand-to-hand transaction, officers approached Individual 5 and
MACKALL, Individual 5 threw a brown napkin on the ground. Officers then secured both
Individual 5 and MACKALL. An officer recovered the brown napkin Individual 5 threw and
found it to contain two small blue plastic bags containing suspected heroin/fentanyl.

189, Officers conducted a search of MACKALL’s vehicle and located in MACKALL’s
purse a zip-lock bag containing 21 red plastic bags and 13 blue plastic bags of suspected
heroin/fentany!. Officers also located two cellular phones in MACKALL’s vehicle, one of which
was Target Telephone 1, The suspected heroin/fentanyl recovered from MACKALL was
subjected to a Tru-Nare Thermo Scientific Analyzer field test. The results of the field test were
positive for the presence of heroin. The substance weighed approximately 17.7 grams.

190. At approximately 1:34 p.m., Target Telephone 2 placed an outgoing call (Call
4496) to 240-860-3330, a phone utilized by GRAY. The following is a draft transcript of the
conversation between DOTSON and GRAY.

GRAY: Yo,

DOTSON: _ They locked her up bro,

GRAY: Goddamn.

DOTSON: _ Fuck they got the phone and everything dog,

GRAY: Damn, what the fuck, where she at?

DOTSON: _ Bro, at eleven o'clock, bro, we got to try to figure out, I got to try to figure
out, see how I can go to Boost Mobile and get the number and get them
numbers.

GRAY: Yeah.

DOTSON: Somebody had to set her up dog.

68
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 69 of 71

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

DOTSON:

GRAY:

Yeah.

I know that’s what it is bro, I’m telling you that’s what it is, somebody set
her up. Where you at?

I’m at the shop.

Meet me at Boost Mobile, hurry up.

Come on, alright.

Cause I got to get the numbers.

Yeah we got to hurry up and beat them there.

If anything bro, you got to tell, if anything come about this bro she was
working for you, with you, on you, with baby girl, alright?

Aw, yeah, yeah, yeah, yeah, with baby girl, I got you.

Bro, we got to move the shit from the spot at least take it to the storage.
Come on let’s go, let’s move.

No, meet me at the storage real fast.

Alright.

Grab the box, grab the whole box and meet me at the storage..

Alright.

She got locked up with the phone and everything dog,

Damn, somebody set her up on the phone.

Yeah, that’s why I kept telling her, stop fucking want to, she kept saying
get new people, Bro she got all that work on her bro! Fuck! I ain’t got
nothing!

You hear me?

69
Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 70 of 71

DOTSON: Where you at?
GRAY: Backing up ready to tow.

DOTSON: No, go upstairs and get the box, that’s all you got to get the box and meet
me at the storage.

GRAY: Yeah that’s what I’m talking about.

DOTSON: _ The new storage.

GRAY: Yeah, I know where you at.

191. Your affiant believes that when DOTSON said “they locked her up bro . . . they
got the phone and everything dog,” DOTSON was referring to MACKALL’s arrest and Target
Telephone 1. When DOTSON said “I got to try to figure out, see how I can go to Boost Mobile
and get the number and get them numbers,” DOTSON was telling GRAY that he wanted to go to
Boost Mobile to retrieve his customers’ numbers (that DOTSON had saved in Target Telephone
1), When DOTSON said “if anything come about this bro she was working for you,” DOTSON
was telling GRAY that if law enforcement approached DOTSON, GRAY would have to take the
blame and tell law enforcement that MACKALL was selling drugs on GRAY’s behalf.

192. Your affiant further believes that when DOTSON said “she got all that work on
her bro! Fuck! I ain’t got nothing,” DOTSON was telling GRAY in coded language that
MACKALL had DOTSON’s drugs in her possession. When DOTSON said “go upstairs and get
the box, that’s all you got to get the box and meet me at the storage,” DOTSON was instructing
GRAY to go upstairs in Target Location 2 (“the shop”), retrieve DOTSON’s drugs, and take the

drugs to Target Location 3 (“the storage”).

70
 

Case 8:19-mj-02673-CBD Document 1-1 Filed 08/14/19 Page 71 of 71

CONCLUSION

193. Based on the foregoing evidence, there is probable cause to issue the requested

 

warrants.
1 ee A
Task Fore Officer Mark D. Howard
Drug Enforcement Administration
Subscribed and sworn before me this /4 LE sy of August 2019.

[Dat Ze

Honorable Charles B. Day
United States Magistrate Judge

71
